Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 1 of 74




  EXHIBIT H –
DECLARATION OF
   DANIEL E.
  BUFFINGTON




                                                                APP00066
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 2 of 74




                                                                APP00067
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 3 of 74




                                                                APP00068
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 4 of 74




                                                                APP00069
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 5 of 74




                                                                APP00070
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 6 of 74




                                                                APP00071
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 7 of 74




                                                                APP00072
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 8 of 74




                                                                APP00073
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 9 of 74




                                                                APP00074
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 10 of 74




                                                                 APP00075
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 11 of 74




                                                                 APP00076
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 12 of 74




                                                                 APP00077
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 13 of 74




                                                                 APP00078
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 14 of 74




 ATTACHMENT 1 –
      CV




                                                                 APP00079
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 15 of 74
                                                                                 Curriculum Vitae, Page 1
                                                                       Daniel E. Buffington, PharmD, MBA
                                                                                                  3/14/19


                                   CURRICULUM VITAE


                      DANIEL E. BUFFINGTON, PharmD, MBA
                         Clinical Pharmacology Services, Inc.
                                   6285 E. Fowler Ave
                                    Tampa, FL 33617

                                     813-983-1500 Work
                                     813-983-1501 Fax
                                     813-679-0792 Cell


PERSONAL:

        Place of Birth          Clearwater, FL
        Citizenship             United States


EDUCATION:

        Postgraduate            Emory University Hospital
                                Pharmacy Practice Residency             07/1987 – 06/1988
                                Clinical Pharmacology Fellowship        07/1988 – 06/1989
                                Atlanta, GA
        Graduate                Mercer University, School of Pharmacy
                                Doctor of Pharmacy                  08/1983 - 06/1987
                                Atlanta, GA

                                Mercer University, College of Business & Economics
                                Master of Business Administration     06/1987 – 05/1995
                                Atlanta, GA
        Undergraduate           University of South Florida
                                Biology                                 08/1980 – 08/1983
                                Tampa, FL


SPECIALTY TRAINING:

        National Association of Drug Diversion Investigators (NADDI)
        Southern Regional Training
        St. Pete Beach, FL
        May 7-8, 2015

        Transportation & Management of Hazardous Materials
        Morton Plant Mease, Certificate Program
        Tampa, FL
        September 8, 2001




                                                                                            APP00080
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 16 of 74
                                                                               Curriculum Vitae, Page 2
                                                                     Daniel E. Buffington, PharmD, MBA
                                                                                                3/14/19
       Nephrology Preceptorship
       University of Pittsburgh, School of Pharmacy
       Pittsburgh, PA
       October 25, 1995


EMPLOYMENT:

        03/2014 – Present     United States Center for Medicare and Medicaid Services
                              (CMS)
                              Washington, DC & Baltimore, MD
                              Center for Medicare and Medicaid Innovation (CMMI)
                              ORISE Fellow – Medication Safety Expert
                              03/2014 – 10/2016
                              Center for Clinical Standards and Quality (CCSQ)
                              Technical Expert - Medication Management and Safety
                              11/2016 - Present
        01/2007 – Present     American Institute of Pharmaceutical Sciences, Inc.
                              President & CEO
                              Tampa, FL
        05/1991 – Present     University of South Florida
                              College of Medicine
                              Department of Internal Medicine
                              Division of Clinical Pharmacology
                              Clinical Associate Professor of Medicine
                              Tampa, FL
                              05/1991 - Present
                              College of Pharmacy
                              Department of Pharmacotherapeutics and Clinical Research
                              Clinical Associate Professor of Pharmacy
                              Tampa, FL
                              2011 - Present
                              College of Nursing
                              Clinical Pharmacology for Advanced Registered Nurse
                              Practitioners
                              1998 - 2002
        01/1990 - Present     Clinical Pharmacology Services, Inc.
                              President & CEO
                              Tampa, FL



PRIOR EMPLOYMENT:

        10/2013 –07/2015      North Shore Long Island Jewish Health System
                              CareConnect® and LiveWell®
                              Director of Pharmacy
                              Long Island, NY




                                                                                          APP00081
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 17 of 74
                                                                                Curriculum Vitae, Page 3
                                                                      Daniel E. Buffington, PharmD, MBA
                                                                                                 3/14/19
            06/1989 - 06/1991      H. Lee Moffitt Cancer Center
                                   Gynecology/Oncology, Infectious Diseases, Clinical Research
                                   Clinical Pharmacist
                                   Tampa, FL
            03/1989 - 09/1990      Professional Designs, Inc.
                                   Presentation Graphics & Design Consulting
                                   President
                                   Atlanta, GA
            01/1985 - 06/1989      Beta Technology
                                   Medical Computer Systems and Presentation Consulting
                                   President
                                   Atlanta, GA



LICENSES:

        Florida (Pharmacy)                      PS 0024260

        Georgia (Pharmacy)                      150301


FACULTY AFFILIATIONS:


            Marshall University                 School of Pharmacy
                                                Adjunct Faculty
                                                Huntington, WV
                                                2018 – Present
            Belmont University                  College of Pharmacy
                                                Clinical Preceptor
                                                Nashville, TN
                                                2018 – Present
            University of Connecticut           College of Pharmacy
                                                Clinical Preceptor
                                                Storrs, CT
                                                2012 – Present
                                                Guest Professorship
                                                02/2012 – 04/2012

            Lake Erie College of                College of Pharmacy
            Osteopathic Medicine                Clinical Preceptor
                                                Bradenton, FL
                                                2010 – Present

            Creighton University                College of Pharmacy
                                                Clinical Preceptor
                                                Omaha, NE
                                                2007 – Present

            Shenandoah University               College of Pharmacy
                                                Clinical Preceptor
                                                Winchester, VA
                                                2004 – Present




                                                                                           APP00082
  Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 18 of 74
                                                                            Curriculum Vitae, Page 4
                                                                  Daniel E. Buffington, PharmD, MBA
                                                                                             3/14/19
       Idaho State University             College of Pharmacy
                                          Affiliate Faculty Member
                                          Potatello, ID
                                          2004 – Present

       Palm Beach Atlantic University     Lloyd L Gregory School of Pharmacy
                                          Clinical Instructor of Pharmacy Practice
                                          West Palm Beach, FL
                                          2003 – Present

       Mercer University                  Southern School of Pharmacy
                                          Adjunct Faculty, Department of Pharmacy
                                          2000 – Present

       Florida A&M University             College of Pharmacy
                                          Clinical Preceptor
                                          Tampa, FL
                                          1999 – Present

       Nova Southeastern University       College of Pharmacy
                                          Department of Pharmacy Practice
                                          Clinical Assistant Professor of Pharmacy
                                          North Miami Beach, Florida
                                          1996 – Present

       University of South Florida        College of Medicine
                                          College of Pharmacy
                                          College of Nursing (ARNPs)
                                          1991 – Present

       University of Florida              College of Pharmacy
                                          Department of Pharmacy Practice
                                          Assistant Clinical Professor & Clinical Preceptor
                                          1990 – Present



PROFESSIONAL & COMMUNITY ORGANIZATIONS:

       NATIONAL

       Healthcare Information and Management Systems Society (HIMSS) 2018 – Present
          •   Member North American Chapter
       National Academies of Practice 2016 – Present
          • Practitioner Fellow

       American Pharmaceutical Association (APHA), 1985 – Present
         •   Government Affairs Committee 2013 – Present
         •   Board of Trustees Executive Committee,
                 o First Term 2011 – 2014
                 o Second Term 2016-2019
         •   Finance Committee, 2016 - 2019
         •   APHA Delegate, 2011 – Present
         •   Strategic Directions Committee, 2011 - Present
         •   STAT Task Force - Reimbursement for Pharmacy Services, 1995, 1996
         •   Academy of Pharmaceutical Care Specialists, 1996 – Present
         •   Student APA, Vice-President, 1983 -1985



                                                                                       APP00083
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 19 of 74
                                                                           Curriculum Vitae, Page 5
                                                                 Daniel E. Buffington, PharmD, MBA
                                                                                            3/14/19
    Board of Pharmacy Specialties, 2009 - 2012
       • Oncology Specialty – Exam Question Development
       • Pharmacotherapy Specialty – Exam Question Development
       • Ambulatory Care Specialty Counsel, 2009 – 2012

    American Medical Association (AMA), 2004 - Present
      • CPT/RUC Emerging Issues Workgroup 2015 - 2019
      • Therapeutic Drug Monitoring Workgroup, 2013 – 2016
      • Drug Infusion Workgroup, 2005 – 2009
      • Current Procedural Terminology, Editorial Panel, CPT Advisor, 2004 - Present
      • Healthcare Professional Advisory Committee, Pharmacy, 2004 - Present

    American College of Clinical Pharmacology (ACCP), 1991 - Present
      • Program Planning Committee, 1992 - 1994

    American College of Clinical Pharmacy (ACCP), 1988 - Present
      • Clinical Affairs Committee, 1991 -1992
      • Reimbursement Task Force, 1993 -1994
      • Public & Professional Relations Committee, 1994 -1995


    American Society of Consultant Pharmacists, 1988 – Present
    American Society of Health-System Pharmacists (ASHP), 1985 – Present
      • Specialty Practice Group (SPG):
      • Vice-Chair, 1996 – 1997
      • Public Policy and Government Relations Committee, 1995 – 1996
      • Section for Clinical Specialist, 1995 - Present
      • Vice-Chair, 1993 -1994
      • Task Force on Unlabeled Uses of Medications, 1993 - 1994
      • House of Delegates, 1993 – present
      • Clinical Pharmacokinetics, 1990 -1995


    International Society for Pharmacoeconomics and Outcomes Research, 2000 - 2003
    American Society of Microbiology (ASM), 1992 – 1997
    STATE

    American Cancer Society, Hillsborough County, 1991 -1993
      • Board of Directors, 1991 - 1993

    American College of Clinical Pharmacology, Tampa Chapter, 1989 – Present
      • Tampa Chapter, Program Committee, 1991 - 1993

    Association for Clinical Research Professionals – SunCoast Chapter, 1999 - 2000
       • SunCoast Chapter, President-elect, 1999
       • SunCoast Chapter, President, 2000

    Florida Society of Health-System Pharmacists, 1989 – Present
         • Experiential Education Innovation Forum - 2012
         • House of Delegates, 2011 - Present
         • Legal and Regulatory Affairs Council Chairman, 1992, 1993 member, 2002-2005
         • President, 2000 - 2001
         • President Elect, 1999
         • Educational Affairs Council, Council Chairman, 1998
         • House of Representative, 1993 - present
         • Reimbursement Task Force, 1993 - 1995
         • Board of Directors 1993 -1995
         • Communications Council/Board Liaison, 1993 – 1994




                                                                                      APP00084
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 20 of 74
                                                                            Curriculum Vitae, Page 6
                                                                  Daniel E. Buffington, PharmD, MBA
                                                                                             3/14/19
       • Board of Directors, 1992 - Present
       • Clinical Council/Chair, 1992 -1993
       • Editor, FSHP/Digest, 1990 -1993
       • Clinical Council/member, 1990 -1992
    Southwest Florida Society of Hospital Pharmacists, 1989 – 2003
       • President, 1992 - 1993
       • President-Elect, 1991 - 1992
       • Nominations Committee 1990 - 1991

    Florida Pharmacy Association, 1991 – Present
         • Government Affairs Committee, 2012 - Present
         • Professional Affairs Council, 2000 – 2002; 2012-2014
         • Public Affairs Committee, 1993
         • Public Relations Committee, 1992 -1993

    Hillsborough County Pharmacy Association, 1991 - 2010
         • Board of Directors, 1992 -1993

    Atlanta Academy of Institutional Pharmacist, 1987 -1990
    University of South Florida, 1993 - 1996
        • USF Institutional Review Board, Human Research, 1994 – 1996
        • USF Community Music Division, Board of Directors, 1994 -1996
        • Health and Safety Committee, 1993 - 1996

    Mercer University School of Pharmacy, 1984 - 1987
       • National Deans List, 1986 -1987
       • Mercer Dean's List - 1986, 1987
       • Class of 1987, Vice-President, 1985 -1987
       • Class of 1987, Secretary, 1984 -1985
       • Georgia Pharmaceutical Association: Board of Directors/Student Rep, 1984

    Florida Pharmacy Foundation, 2012 - 2013
         • Board of Trustee, 2012 - 2013

    Florida Community Pharmacy Network and Political Action Committee 2009 - Present


    COMMUNITY

    LifePath Hospice and Palliative Care, 1999 - Present
        • Executive Committee, 2005 - Present
        • Bioethics Committee, Chairman, 2001 – 2003
        • Board of Directors, Tampa, FL, 1999 – Present

    METRO BAND, Christian Music Ministry, 1994 – Present
    Idlewild Baptist Church, Orchestra, 1989 – Present
    Great American Teach-In, 2001 – 2012
       • Young Middle Magnet School
       • Lewis Elementary School
    Hillsborough Regional Science Fair Judge, 2003 and 2001
    SideFX: Medical Band (Charity Functions), 1993 – 2005
    Judeo Christian Health Clinic Volunteer, 1991-1995
    Paint Your Heart Out Tampa, Hillsborough County Medical Association, 1989-1991
    Community Relations Board, Ex-Officio Member, City of Clearwater, 1979



                                                                                       APP00085
  Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 21 of 74
                                                                              Curriculum Vitae, Page 7
                                                                    Daniel E. Buffington, PharmD, MBA
                                                                                               3/14/19
       FRATERNITY - PROFESSIONAL

       Kappa Psi Pharmaceutical Society, 1984
       Phi Lambda Sigma - Leadership / Honor Society (Mercer University), 1985
           •  Vice-President, 1986 -1987
           •  National Convention Representative, 1986
       FRATERNITY – SOCIAL

       Sigma Alpha Epsilon Fraternity, 1981


PROFESSIONAL APPOINTMENTS AND ENGAGEMENTS:

      10-04-2009     National Dean’s Advisory Council
                     University of Florida, College of Pharmacy
                     Gainesville, FL
      01-13-2009     Medication Measures Special Study Technical Expert Panel
                     Quality Partners of Rhode Island
      06-01-2006     Pharmacy Quality Alliance (PQA)
                     Center for Medicare and Medicaid Services (CMS)
                     Baltimore, MD
      12-12-2005     Technical Advisory Panel: Center for Medicare & Medicaid (CMS),
                     Medicare Prescription Drug, Improvement and Modernization Act of
                     2003
                     Baltimore, MD (BearingPoint)
      04-03-2005     Board of Pharmaceutical Specialties (BPS) Focus Group
                     Pharmacy Certification Programs, Orlando FL
      12-18-2003     Health Care Professionals Advisory Committee (HCPAC)
                     American Medical Association, Current Procedural Terminology (CPT)
                     Editorial Panel, 2003 – Present
      11-15-2002     Pharmacists Services Technical Advisory Coalition (PSTAC)
                     Representing the American Society of Health-Systems Pharmacists
                     2002 – Present
      11-01-2002     Mercer Southern School of Pharmacy Campaign Committee
                     Associate Chair
      10-02-2002     Dean’s Advisory Board of Visitors
                     Mercer University, Southern School of Pharmacy, Atlanta, GA
      09-23-2000     Dean’s National Advisory Board
                     University of Florida, College of Pharmacy, Gainesville, FL
      07-16-1999     National Faculty: Managing Respiratory Tract Infections in the New
                     Millennium
                     Thomas Beam, Jr. Memorial Institute, Bayer, Denver, CO




                                                                                         APP00086
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 22 of 74
                                                                              Curriculum Vitae, Page 8
                                                                    Daniel E. Buffington, PharmD, MBA
                                                                                               3/14/19
EDITORIAL REVIEW BOARD:

        American Journal of Health-System Pharmacy Supplement, Guest Editor, 2007
        American Pharmacists Association, Reviewer, 2007
        Cancer Control - Journal of the Moffitt Cancer Center
        Florida Digest, Co-Editor, 1991, 1992, 1993

        Florida Journal of Hospital Pharmacy

        Clinical Pharmacy

        American Journal of Hospital Pharmacy

        Hospital Pharmacy


HONORS / AWARDS / SCHOLARSHIPS:

        Preceptor Award
        Palm Beach Atlantic University Gregory School of Pharmacy 2018
        Distinguished Service Award, 2016
        Florida Society of Health-System Pharmacists
        Florida Pharmacist of the Year - James H Beal Award, 2016
        Florida Pharmacy Association
        Outstanding Achievement in the Field of Pharmaceutical Relations in Florida
        R Q Richards Award, 2015
        Pharmaceutical Public Relations
        Outstanding Pharmacy Service Award, 2013
        University of Florida, College of Pharmacy
        Appreciation for Service, Mock Trial, 2011 - 2018
        University of South Florida, College of Pharmacy
        APhA Practice Excellence - Daniel B. Smith Award, 2010
        American Pharmacists Association
        Education Awareness Certificate, 2009
        University of South Florida
        APhA Pinnacle Award, 2008
        American Pharmacists Association Foundation
        Award of Excellence, 2008
        American Society of Health-System Pharmacists
        The Inaugural Distinguished Alumni Award, 2009
        Mercer University, College of Pharmacy & Health Sciences
        NetSmartz® Sponsorship Award, 2007
        Hillsborough County
        Dr. G. Van Greene Distinguished Lecturer, 2005
        Mercer University College of Pharmacy




                                                                                         APP00087
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 23 of 74
                                                                          Curriculum Vitae, Page 9
                                                                Daniel E. Buffington, PharmD, MBA
                                                                                           3/14/19
        Distinguished Achievement Award in Clinical Pharmacotherapeutic Practice, 2005
        Academy of Pharmacy Practice and Management
        American Pharmacists Association
        Florida Pharmacist of the Year, 2002
        Florida Society of Health-System Pharmacists
        Florida Pharmacist Fore Runner Award, 1994
        Florida Society of Hospital Pharmacists
        President’s Award, 1993
        Florida Society of Hospital Pharmacists
        Distinguished Service Award, 1991 -1993
        Florida Pharmacy Association
        Outstanding Service Award, 1993
        Florida Society of Hospital Pharmacists
        Bristol Laboratories Award, 1987
        Mercer University, School of Pharmacy
        Collegiate Student Government Award, 1987
        Mercer University
        Outstanding Young Men of America Award, 1987
        Mercer University
        United States Achievement Academy Award, 1987
        Mercer University
        Georgia Pharmaceutical Association, 1986
        Scholarship
        Churches Home Foundation, 1986
        Scholarship
        Clearwater Community Service Award, 1980
        City of Clearwater, FL



PHILANTHROPY:

       International Health Service Collaborative (2017)
       Children’s Hospital (2015 - 2016)
       Pediatric Cancer (2014)
       Ruth Eckerd Hall (2013 – 2018)
       AIM Convention Health Fair 2012
       Autism Speaks (2010 - 2015)
       Make A Wish Foundation (2010 - 2012)
       Denver & the Mile-High Orchestra 2010
       Global Missions Project – Russia
       Temple Terrace Rotary Club – Linwood Park 2010
       Opening ceremony
       Idlewild Baptist Church
       Cuba Missions Trip (2009 – Present)
       University of Florida Foundation (2009 - 2014)
       Steve McCauley Memorial Golf Tournament 2009
       Proceeds benefit the Steve McCauley Memorial Scholarship Fund



                                                                                     APP00088
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 24 of 74
                                                                            Curriculum Vitae, Page 10
                                                                    Daniel E. Buffington, PharmD, MBA
                                                                                               3/14/19
        Children’s Dream Fund (2009)
        Temple Terrace Rotary Foundation (2008)
        University of South Florida Library Fund (2007 – 2014)
        Ohio State University Pharmacy Society (2007 - 2010)
        Hillsborough County – NetSmartz® Launch 2007
        Internet Safety for Kids
        Cross International (2007)
        Global Missions (2006 - 2011)
        Stamford University (2006 - 2008)
        Breast Cancer Donation (2006)
        Cystic Fibrosis Foundation (2006)
        University of South Florida Foundation (2005 – Present)
        American College of Clinical Pharmacy (2005 - Present)
        American Pharmacists Association (2005 – Present)
        American Cancer Society (2005 - 2010)
        Mercer University (2002 - 2016)
        Muscular Dystrophy Association (2002 – 2012)
        American Society of Consultant Pharmacists Foundation (2001 – Present)
        Kayla’s Hope for Kids Golf Tournament 2001 - 2014
        Proceeds benefit The Children’s Hospital of Philadelphia, Division of Neuro-Oncology
        Florida Family Association (2001 - 2006)
        LifePath Hospice and Palliative Care 1999 - 2016
        Board of Directors and committee work


MUSIC PERFORMANCES:

       06-22-2005       Southern Baptist Convention, Nashville, TN
                        Celebration Orchestra, Idlewild Baptist Church
       03-22-2004       Cuba National Orchestra: Global Missions Project, Havana, Cuba
                        National Theatre Performance (03-25-2004)
                        Concert in the Park, Plaza De Armas (03-26-2004)
       2003 - Present   Idlewild Baptist Church, Tampa, FL, Celebration Choir and Orchestra
       01-29-1999       Academy of Gospel Music Arts
                        Orlando Region, Metro Band
       1993 - 2005      SideFX: Medical Band



POSTER PRESENTATIONS:

       Evaluation of the Utility of Sinus Endoscopy versus Sinus Aspiration for Microbiologic
       Documentation of Acute Maxillary Sinusitis-Zagam Endoscopy Study Group
       International Conference on Antimicrobial Agents and Chemotherapy 35th (ICAAC)
       San Francisco, CA, 09-15-1995
       Development of Reimbursement Mechanisms for Pharmacist Services
       American Pharmacy Association 1995 Annual Meeting
       Orlando, FL, 03-19-1995




                                                                                         APP00089
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 25 of 74
                                                                           Curriculum Vitae, Page 11
                                                                   Daniel E. Buffington, PharmD, MBA
                                                                                              3/14/19
       Creation of a Software Program to Assess Patient Risk Factors for the Development of
       Candidemia
       American Society of Hospital Pharmacists, Midyear Clinical Meeting
       Miami Beach, FL 12-06-1994
       Task Force on Reimbursement for Cognitive Services Report
       ACCP Annual Meeting
       08-15-1993
       Clinical Pharmacokinetics: Software Review
       American Society of Hospital Pharmacists, Clinical Midyear Meeting
       Dallas, TX 12-07-1988


COURSE LECTURES:

              University of South Florida, College of Nursing
              Tampa, FL

                     Clinical Pharmacology for Advanced Nurse Practitioners
                     (USF, NGR 6199)
                     Registered Nurse Practitioners - Graduate Program
                     Course Director
                     1998 – 2002

              University of South Florida, College of Pharmacy
              Tampa, FL

                     Medical Informatics and Technology
                     Interoperability and Health Information Exchanges
                     2018

                     Pharmacy Management
                     Managing People – Human Resource Management
                     2017

                     Pharmacy’s Role in the US Healthcare System
                     2017

                     The Future of Pharmacy
                     2016

                     Healthcare Administration and Economics
                     2016

                     Drugs of Abuse & Forensic Pharmacology
                     2013 – Present

                     Pharmacy Practice Orientation
                     2014 - 2016

                     Pharmacy Leadership
                     Professional Pharmacy Advocacy
                     2014

                     USF AMCP Student Group Lecture
                     2016



                                                                                        APP00090
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 26 of 74
                                                                         Curriculum Vitae, Page 12
                                                                 Daniel E. Buffington, PharmD, MBA
                                                                                            3/14/19


         University of South Florida, College of Public Health
         Tampa, FL

                Pharmacoepidemiology (6934) – “Pharmacoeconomics”
                Lecturer
                [insert Years]
         University of Florida College of Pharmacy
         Gainesville, FL

                Clinical Pharmacokinetics (PHA 4123, PHA 5121)
                Aminoglycosides & Vancomycin Pharmacokinetics: Clinical Applications
                BS & Doctor of Pharmacy Programs
                Pharmacy Management (PHA 4210)
                “Reimbursement for Pharmaceutical Care Services”
                BS & Doctor of Pharmacy Programs

                Clinical Pharmacy & Therapeutics
                Non-Traditional Doctor of Pharmacy Program

                Topics:
                • Pharmacokinetics
                • Gynecologic Malignancies
                • Infectious Diseases (Sinusitis, Infectious Diarrhea)
                • Allergic Rhinitis



         University of Connecticut - School of Pharmacy Department of Pharmacy
         Practice
         Hartford, CT

                Creating, financially sustaining, and providing MTM Services
                2012

                MTM and Pharmacists’ Practice Models
                2012


         Lake Erie College of Medicine
         Erie. PA

                Toxicology Lecture
                2015 - 2016

                Forensic Pharmacology
                2014

         University of Washington
         Seattle, WA
         2013




                                                                                      APP00091
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 27 of 74
                                                                       Curriculum Vitae, Page 13
                                                               Daniel E. Buffington, PharmD, MBA
                                                                                          3/14/19
         Preceptor Development Conference
         Ft Myers, FL

                Encouraging Critical Thinking Skills in Students and Residents
                2013

         Nova Southeastern University
         Ft Lauderdale, FL

                Strategic Positioning of MTM Services and Reimbursement in HealthCare
                Reform
                2012
         Philadelphia College of Medicine
         Philadelphia, PA

                [title of lecture]
                2011
         University of Pittsburgh, School of Pharmacy
         Pittsburgh, PA

                Nicholas C. Tucci Lecture
                2009
         West Virginia University, School of Pharmacy
         Morgantown, WV

                Annual Bergy Lecture
                2011
         University of Maryland
         Baltimore, MD

                Future of Medication Therapy Management: Winning or Loosing
                2008
         Mercer University Southern School of Pharmacy Inaugural Distinguished Lecture
         Atlanta, GA

                Medicare Modernization Act
                Focus on Improving Care
                2005


         Bernard J. Dunn School of Pharmacy at Shenandoah University
         Washington, DC

                Hooding Ceremony – Guest Speaker
                2018
         University of South Florida
         Tampa, FL

                Interoperability and Health Information Exchange
                2018




                                                                                    APP00092
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 28 of 74
                                                                            Curriculum Vitae, Page 14
                                                                    Daniel E. Buffington, PharmD, MBA
                                                                                               3/14/19
PUBLICATIONS:

       Opiate Disposal/Pain Research/Buffington D (Purdue Pharma)
       Understanding factors that contribute to the disposal of unused opioid medication
       Sep 2018
       Brill J, Ashmore J, Buffington D, Brengman M, Streett S
       White Paper AGA: An Episode-of-Care Framework for the Management of Obesity:
       Moving Towards High Value, High Quality Care
       Clinical Gastroenterology and Hepatology the Official Clinical Practice Journal,
       Feb 2017
       Whalen K, Hardin H, Buffington D
       Medication Therapy Management: A Pharmacotherapy and Medication System
       Primer, McGraw-Hill, 2017
       Green D, Rubenstein A, Buffington D, Martin D
       Leveraging FDA and CMS collaboration to enhance quality improvement in safe
       medication use
       Research in Social and Administrative Pharmacy, Jul 2016
       Isetts B, Buffington D, Carter B, Smith M, Polgreen L, James P
       Evaluation of Pharmacists’ Work in a Physician-Pharmacist Collaborative Model for the
       Management of Hypertension, Pharmacotherapy, Feb 2016
       Buffington D, Wager D, McGann P
        All In: Using Healthcare Collaboratives to Save Lives and Improve (Care, Spurlock &
       Teske), Chapter 4: “Key Elements of Effective Collaborative Design – Fostering
       Leadership at All Levels”
       2015
       Buffington D (Contributing Author)
       Medication Therapy Management: A Pharmacotherapy and Medication System
       Primer McGraw-Hill 2014
       Buffington D
       New Codes for Transitional Care Management and Chronic Care Coordination
       Services
       2012
       Buffington D, Isetts B
       Coding Principles for Medication Therapy Management Services: The ABCs of CPTs
       The Pharmacist’s Guide to Compensation for MTM Services, Chapter 6, 2009
       Buffington D
       Future of medication therapy management services in delivering patient-centered
       care
       American Journal of Health-System Pharmacy, Sep 2007
       Brill J, Buffington D, Downs C, Siegel
       Perspectives one year after implementation of the Medicare Prescription Drug
       Improvement and Modernization Act: A Socratic Panel Discussion
       American Journal of Health-System Pharmacy, Sep 2007
       Buffington D, Isetts B
       CPT cod-change proposal: National data on pharmacists’ medication therapy
       management services
       Journal of the American Pharmacists Association, Jul/Aug 2007, 491-495




                                                                                         APP00093
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 29 of 74
                                                                           Curriculum Vitae, Page 15
                                                                   Daniel E. Buffington, PharmD, MBA
                                                                                              3/14/19
   Isetts, B, Cipolle R, Buffington D
   Medication Therapy Management Relative Value Scale Survey Proposal
   American Pharmacists Association, May 2007
   Buffington D
   Pharmacist current Procedural Terminology codes and medication therapy
   management
   Medicare Modernization Act Q&A
   American Journal of Health-System Pharmacists, Vol 63 Jun 2006
   Buffington D
   Coding Communication: Medication Therapy Management Services
   American Medical Association, CPT Assistant, Apr 2006 / Volume 16, Issue 4
   Rauck RL, Wallace M, Leong M, MineHart M, Webster L, Charapata S, Abraham J,
   Buffington D, Ellis D, Kartzinel R, et al
   A Randomized, Double-Blind, Placebo-Controlled Study of Intrathecal Ziconotide in
   Adults with Severe Chronic Pain
   Journal of Pain and Symptom Management, 2006; 31:393-406
   Turner JL, Kosstman JR, Aquino A, Wright D, Szabo S, Bidwel Rl, Goodgame J, Daigle A,
   Kelley E, Jensen F, Duggy C, Carlo D, and Moss RB
   The effects of an HIV-1 immunogen (Remune) on viral load, CD4 cell counts and HIV-
   specific immunity in a double-blind, randomized, adjuvant-controlled subset study in
   HIV infected subjects regardless of concomitant antiviral drugs
   HIV Medicine, Buffington D, Editorial Panel, Research Site, 2001 2, 68-77
   Buffington D, et al
   Participation as an Investigator in the IRC 806 Clinical Research Trial
   JAMA, Feb 2001
   Buffington D
   Improving Our Communications Via the Internet
   Florida Journal of Health-System Pharmacy, Volume 18, Number 3, Jan 2001
   Buffington D, et al
   Sparfloxacin for the treatment of acute bacterial maxillary sinusitis documented by
   sinus puncture
   Annual Allergy Asthma Immunology, 2000; 84:63-71 Volume 84, Jan 2000
   Poirier S, Buffington D, Memoli G
   Billing Third Party Payers for Pharmaceutical Care Services
   Annals of Allergy, Asthma and Immunology, Feb 1999
   Buffington D, Garrison N, Spector S, Stafford C, Granito K, Zhang H, Talbot G
   Sparfloxacin for the Treatment of Acute Bacterial Maxillary Sinusitis
   Manuscript for Rhone-Poulenc Rorer, Nov 1997
   Buffington D
   Identifying Profitable Areas of Expansion: Obtaining Reimbursement
   American Society of Health-System Pharmacists, Center on Pharmacy Practice
   Management, Oct 1997
   Buffington D
   Reimbursement for Pharmacy Services
   Specialists Spectrum, ASHP, Vol.1, No.1, p.3, Fall 1994
   Buffington D, Lampasona V, Chandler M.
   Computers in Pharmacokinetics: Choosing Software for Clinical Decision Making
   Clinical Pharmacokinetic, 25 (3):205-216, Oct 1993



                                                                                        APP00094
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 30 of 74
                                                                         Curriculum Vitae, Page 16
                                                                 Daniel E. Buffington, PharmD, MBA
                                                                                            3/14/19
   Buffington D
   Predict what major changes will result from health care reform. What impact will these
   changes have on you and how you conduct your business
   Florida Journal of Hospital Pharmacists, Vol. 13, No. 4, p. 23, Aug 1993
   Asbury WH, Darsey EH, Rose WB, Murphy JE, Buffington DE, Capers CC
   Vancomycin Pharmacokinetics and Neonates in Infants: A Retrospective Evaluation
   Annuals of Pharmacotherapy, Apr 1993;27:490-6
   Pritchard J, Buffington D
   Is varicella immune globulin (VZIG) an appropriate therapy for the treatment of
   chicken pox
   Florida Journal of Hospital Pharmacy, Vol. 13, No. 3, Jul 1993:29-30
   Perkins J, Buffington D, Hoffman M
   Gynecologic Malignancies (Chapter 120)
   Pharmacotherapy (Second Edition)
   Buffington D, Wallach P
   Is methemoglobinemia associated with dapsone therapy?
   Florida Journal of Hospital Pharmacy, Vol. 13, No. 1, Feb 1993:29
   Morton T, Buffington D
   Post-graduate pharmacy training programs in Florida
   Florida Journal of Hospital Pharmacy, Vol. 13, No. 1, Feb 1993:29-31
   Buffington D, Toney J
   Focus on temafloxacin: A new rapidly absorbed, extended-spectrum fluoroquinolone
   antibiotic
   Hospital Formula, Jan 1992:27:241-247
   Buffington D
   Injectable Nonsteroidal Anti-inflammatory: Alternative to Narcotics
   Hospital News p. 16, Mar 1991
   Buffington D
   How is alfa interferon being used in the treatment of cancer?
   Florida Society of Hospital Pharmacist Digest, Feb 1991
   Buffington D
   New medication helps protect the bladder during chemotherapy
   Hospital News p. 19, Jan 1991
   Buffington D
   The Fluoroquinolones and Theophylline: A Potential for Interaction
   Pharmacotherapy Forum Vol.1/No.1, Oct 1990
   Buffington D
   Word Processors and desktop publishing put shine on drug utilization reviews
   Drug Utilization Reviews Vol.5/No.4, Apr 1989
   Buffington D
   Ticar7 and Timentin7: Recent Formulary Changes
   EUH/Antibiotic Use Reviews, Oct 1987
   Buffington D
   Methicillin-Resistant Staphylococcus Aureus (MRSA)
   DGH/Pharmacy News, May 1986




                                                                                      APP00095
  Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 31 of 74
                                                                            Curriculum Vitae, Page 17
                                                                    Daniel E. Buffington, PharmD, MBA
                                                                                               3/14/19
       Gilmore R, Russell J, Buffington D
       Legislative Review of Georgia's Third-Party Prescription Programs
       Georgia Pharmaceutical Association, May 1986
       Toler SM, Lopez AV, Buffington D
       Smoking and the fetus - What You Should Know
       Georgia Pharmaceutical Association Journal, (Computer Graphics)


RESEARCH PROTOCOLS:

      2015
      COV02520124: An Open-Label, Safety and Pharmacokinetic Study of Hydromorphone
      Hydrochloride Extended-Release Tablets
      (Once-Daily Hydromorphone) in Opioid-Tolerant Pediatric Subjects with Chronic Pain
      2012
      D3820C0005: A Randomized, Double-blind, Placebo-Controlled Study to Assess the
      Efficacy and Safety of NKTR-118 in Patients with Non-Cancer-Related Pain and Opioid-
      Induced Constipation (OIC)
      2011
      D3820C0004: A Randomized, Double-blind, Placebo-Controlled Study to Assess the
      Efficacy and Safety of NKTR-118 in Patients with Non-Cancer-Related Pain and Opioid-
      Induced Constipation (OIC)
      GWCA0999: A multicenter, non-comparative, follow-on study to assess the long term
      safety of Sativex oromucosal spray (Sativex®; Nabiximols) therapy in patients with
      cancer related pain.
      GWCA0958: A double blind, randomized, placebo-controlled, parallel group study of
      Sativex oromucosal spray (Sativex®; Nabiximols) in relieving pain in patients with
      advanced cancer, who experience inadequate analgesia during optimized chronic
      opioid therapy
      2010
      CQAB149B2223: A multi-center, randomized, double-blind, placebo controlled,
      parallel group, repeated-dose study to evaluate the efficacy, safety, tolerability and
      pharmacokinetics of three different dosing regimens of inhaled indacaterol maleate in
      patients with persistent asthma
      GS-US-164-0216 The SWIFT Study: A Prospective, Randomized, Open-Label Phase IV
      Study to Evaluate the Rationale of Switching from Fixed-Dose Abacavir
      (ABC)/Lamivudine (3TC) to Fixed-Dose Tenofovir DF (TDF)/Emtricitabine (FTC) in
      Virologically-Suppressed, HIV-1 Infected Patients Maintained on a Ritonavir-Boosted
      Protease Inhibitor-Containing Antiretroviral Regimen
      2009
      The SWIFT Study: A Prospective, Randomized, Open-Label Phase IV Study to Evaluate
      the Rationale of Switching from Fixed-Dose Abacavir (ABC)/ Lamivudine (3TC) to Fixed-
      Dose Tenofovir DF (TDF)/Emtricitabine (FTC) in Virologically-Suppressed, HIV-1 Infected
      Patients Maintained on a Ritonavir-Boosted Protease Inhibitor-Containing Antiretroviral
      Regimen GS-US-164-0216




                                                                                         APP00096
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 32 of 74
                                                                        Curriculum Vitae, Page 18
                                                                Daniel E. Buffington, PharmD, MBA
                                                                                           3/14/19
   Blood Pressure and Metabolic Effects of Nebivolol Compared with Hydrochlorothiazide
   and Placebo in Hypertensive Patients with Impaired Glucose Tolerance or Impaired
   Fasting Glucose Protocol ID: NEB-MD-04
   A double blind, randomized, placebo controlled, parallel group dose-range
   exploration study of Sativex® in relieving pain in patients with advanced cancer, who
   experience inadequate analgesia during optimized chronic opioid therapy
   GWCA0701
   2005
   An Open-Label, 12-Month Study to Evaluate the Safety, Tolerability, and Efficacy of
   ORAVESCENT® Fentanyl Citrate for the Management of Breakthrough Pain in Opioid-
   Tolerant Patients with Chronic Non-cancer Pain C25608/3040/BP/US (Cephalon)
   A Double-Blind, Randomized, Placebo-Controlled Study to Evaluate the Efficacy and
   Safety of ORAVESCENT® Fentanyl Citrate for the Management of Breakthrough Pain in
   Opioid-Tolerant Patients With Chronic Neuropathic Pain C25608/3041/BP/US
   (Cephalon)
   A Double-Blind, Randomized, Placebo-Controlled Study to Evaluate the Efficacy and
   Safety of ORAVESCENT® Fentanyl Citrate for the Management of Breakthrough Pain in
   Opioid-Tolerant Patients With Chronic Low Back Pain C25608/3042/BP/US (Cephalon)
   Survey to Assess the Prevalence, Characteristics and Impact of Breakthrough Pain in
   Chronic Pain Patients with and without Cancer Managed by Clinicians Who are not
   Pain Specialists SMI05002

   2004
   THE SAFETY, TOLERABILITY, AND IMMUNOGENICITY OF ACAM2000 SMALLPOX VACCINE
   IN ADULTS WITH PREVIOUS SMALLPOX VACCINATION. A Randomized, Double-Blind,
   Fixed Dose, Phase 3 Comparison between ACAM2000 and DryvaxÒ Smallpox
   VaccinesH-400-012 (Acambis)
   A Multicenter, Phase 3 Study to Confirm the Safety and Efficacy of Intravenous
   Doripenem in Complicated Lower Urinary Tract Infection or PyelonephritisDORI-06
   (Peninsula Pharmaceuticals)
   THE SAFETY, TOLERABILITY, AND IMMUNOGENICITY OF ACAM2000 SMALLPOX VACCINE
   IN ADULTS WITHOUT PREVIOUS SMALLPOX VACCINATION. A Randomized, Double-Blind,
   Fixed Dose, Phase 3 Comparison between ACAM2000 and DryvaxÒ Smallpox
   VaccinesH-400-009 (Acambis)
   An Open-Lable, Long Term, Multi-Center, Intrathecal Ziconotide (PRIALT™)
   Effectiveness And Safety Trial (ZEST) In Patients With Chronic Severe Pain ELN92045-501
   A Multi-Center, Open-Label, Long-Term Study of OraVescent® Fentanyl Citrate for the
   Treatment of Breakthrough Pain in Opioid-Tolerant Cancer Patients099-15 (CIMA)
   A Multi-Center, Double-Blind, Placebo-Controlled Study of OraVescent® Fentanyl
   Citrate for the Treatment of Breakthrough Pain in Opioid-Tolerant Cancer Patients099-
   14 (CIMA)
   2003
   A multicenter, international, randomized, open-label, assessor-blind, non-inferiority
   study comparing the efficacy and safety of once-weekly subcutaneous SanOrg 34006
   with the combination of (LMW)Heparin and vitamin K antagonist (VKA) in the
   treatment of acute symptomatic pulmonary embolism P64714 / EFC 3484
   (Organon/Sanofi)




                                                                                     APP00097
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 33 of 74
                                                                          Curriculum Vitae, Page 19
                                                                  Daniel E. Buffington, PharmD, MBA
                                                                                             3/14/19
   An Open-label, Multicenter Study of the Safety and Efficacy of Combined Intrathecal
   Infumorph and Ziconotide (Prialt): Addition of Infumorph in Patients Receiving Prialt for
   Severe Chronic PainELN92045-201(Elan Pharmaceuticals)
   A Double-Blind, Double-Dummy, Randomized, Placebo- and Active-Controlled,
   Multicenter, Parallel-Group Study of (R,R)-Formoterol in the Treatment of Subjects with
   Chronic Obstructive Pulmonary Disease091-051 (Sepracor)
   2002
   A Phase III, Vehicle-Controlled Study of Topical Resiquimod (R-848) 0.01% Gel Applied 2
   Times per Week for 1 Week for Each Recurrence of Anogenital Herpes over 52 Weeks
   Study 1452-RESI (3M Pharmaceuticals)
   A Retrospective, Case-Control Study to Investigate Genetic Polymorphisms in HIV
   Infected Subjects Who Developed Hypersensitivity Following Treatment with Abacavir
   CNA30032 (GlaxoSmithKline)
   Vehicle-Controlled, Double-Blind Study to Assess the Safety and Efficacy of Imiquimod
   5% Cream Applied Once Daily 3 Days per Week for the Treatment of Actinic Keratoses
   on the Head1447-IMIQ (3M Pharmaceuticals)
   An Open-label, Long-term, Multicenter Study of Ziconotide Administered
   IntrathecallyELN92045-352 (Elan Pharmaceuticals)
   A RANDOMIZED, DOUBLE-BLIND, PLACEBO-CONTROLLED STUDY OF INTRATHECAL
   ZICONOTIDE IN ADULTS WITH SEVERE CHRONIC PAIN ELN92045-301(Elan
   Pharmaceuticals)
   AN OPEN-LABEL, LONG-TERM, MULTICENTER STUDY OF ZICONOTIDE ADMINISTERED
   INTRATHECALLY ELN92045-351, IND # 45,718 (Elan Pharmaceuticals)
   A Case Control Investigation Exploring the Relationship Between Gene Variants (HAP ä
   Markers) and Agranulocytosis or Granulocytopenia In Adult Patients Treated With
   Clozapine
   A 6-month open label, multi-national, effectiveness, and safety study of Elidel®
   (pimecrolimus) Cream, 1% in subjects with atopic dermatitis Novartis CASM981 C2405
   2001
   APV30001: A Phase III, randomised, multicenter, parallel, open-label study to compare
   the efficacy, safety and tolerability of GW433908 (1395mg bid) and Nelfinavir (1250mg
   bid) over 48 weeks in antiretroviral therapy naïve HIV-1 Infected Adults (Glaxo
   Welcome)
   APV30005: An open-label phase III study to assess the long term safety profile of
   GW43398 containing regimens in HIV-1 infected subjects (Glaxo Welcome)
   A Phase II, Randomized, Double-Blind, Vehicle-Controlled, Dose Frequency Response
   Study of Topical Resiquimod (R-848) Gel Applied to Anogential Herpes Lesions Once,
   Twice or Three Times Per Week for One Recurrence to Prevent Future Recurrences
   1411-RESI (3M Pharmaceuticals)
   Vehicle-Controlled, Double-Blind Study to Assess the Safety and Efficacy of Imiquimod
   5% Cream Applied Once Daily 3 Days per Week for the Treatment of Actinic Keratoses
   on the Head (3M Pharmaceuticals)




                                                                                       APP00098
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 34 of 74
                                                                         Curriculum Vitae, Page 20
                                                                 Daniel E. Buffington, PharmD, MBA
                                                                                            3/14/19
   A prospective, randomized, double blind, multicenter trial assessing the safety and
   efficacy of sequential (intravenous/oral) BAY 12 -8039 (moxifloxacin) 400 mgevery 24 hr
   compared to intravenous piperacillin/tazobactam 3.0/0.375 g every 6 hr followed by
   oral amoxicillin/clavulanic acid suspension 800 mg every 12 hr for the treatment of
   patients with complicated skin and skin structure infections (Bayer)
   Protocol #: CPS 2000-01A An Open Label, Phase 1 Study of the Safety and Tolerability
   of Coccoloba uvifera in Healthy Volunteers
   Omapatrilat Cardiovascular Treatment Assessment versus Enalapril (OCTAVE) Protocol
   Number: CV137-120
   Protocol Number: CPS.USF.001 An Open Labeled, Single Blind, Patient-Controlled Study
   of the Safety and Efficacy of Clobetasol Propionate Foam, 0.05% in the Treatment of
   Alopecia Areata
   CNA30021: A phase III, 48-week, randomized, double-blind, multicentre study to
   evaluate the safety and efficacy of abacavir (ABC) 600mg once-daily (QD) vs
   abacavir 300mg BID in combination with lamivudine (3TC) (300mg QD) and efavirenz
   (EFV) (600mg QD) in antiretroviral therapy naïve HIV-1 infected subjects
   (GlaxoSmithKline)
   A Phase III, randomized, multicenter, parallel, open-label study to compare the efficacy,
   safety, and tolerability of GW433908 1395 mg bid and Nelfinavir 1250 mg bid over 48
   weeks in antiretroviral therapy naive HIV-1 Infected Adults (Glaxo)
   A Multicenter Dose Randomized Evaluation of Targretin® Capsules + PUVA In Patients
   With Stage IB – IIA Cutaneous T-Cell Lymphoma IND No. 61,896 (Ligand)
   A Multicenter, Randomized, Open-Label Study Comparing the Efficacy And Safety Of
   Once Daily (OD) ORG 31540/SR90107A Versus Adjusted-Dose Intravenous (IV)
   Unfractionated Heparin (UFH) In The Initial Treatment Of Acute Symptomac Pulmonary
   Embolism (PE) (Organon)

   Protocol Number: 25000/592. An Open, Non-Comparative Multicenter Study to Assess
   the Efficacy and Safety of Oral Augmentin® SR 2000/125 mg Twice Daily for 10 Days in
   the Treatment of Acute Bacterial Sinusitis in Adults (Smith-Kline Beecham)
   VER001-5: Phase II Pilot, Randomized, Open-Label, Multi-center Study to Evaluate the
   Safety and Efficacy of Dalbavancin (V-Glycopeptide) Versus Investigator/Physician
   Designated Comparator in Skin and Soft Tissue Infection IND # 60,613 (Vericor)
   2000
   A Phase III, Multicenter, Randomized, Parallel Group, Evaluator Blinded, Comparative
   Study to Evaluate the Effectiveness and Safety of “Topical Otic CILODEX™
   (ciprofloxacin 0.3%, dexamethasone 0.1%) Suspension Compared to CILOXAN®
   (ciprofloxacin 0.3%) Solution and CORTISPORIN® Suspension (neomycin 0.35%,
   polymyxin 10,000 IU/mL, hydrocortisone 1.0%) for Treatment of Patients with Moderate
   to Severe Acute Otitis External
   1999
   Protocol Title: Safety and Efficacy of Intravenous HMR4396 and Epogen® for the
   Management of Anemia in Subjects with Chronic Renal Failure Requiring
   Hemodialysis HMR4396A/3001
   An Open-Label, Long-Term Safety and Tolerability Study of Ziconotide® Administered
   Intrathecally to Patients with Chronic, Severe Pain (Elan Pharmaceutical s)




                                                                                      APP00099
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 35 of 74
                                                                         Curriculum Vitae, Page 21
                                                                 Daniel E. Buffington, PharmD, MBA
                                                                                            3/14/19
   1998
   A One-Year Randomized, Double Blind, Placebo Controlled Study of Alosetron
   (GR68755) 1mg BID in Female Subjects with Irritable Bowel Syndrome S3B30006
   A Open, Non-Comparative Multicentre Study to Assess the Efficacy and Safety of Oral
   Augmentin SR 2000/125 mg, Twice Daily for 10 Days in the Treatment of Acute
   Bacterial Sinusitis in Adults, Protocol BRL-02500/551 (Smith-Kline Beecham)
   1997
   A Multicenter, Double-Blind, Phase III, Adjuvant-Controlled Study of the Effect of 10
   units of HIV-1 Immunogen Compared to IFA Alone Every 12 Weeks on AIDS-Free
   Survival in Subjects with HIV Infection and CD4 T Lymphocytes Between 300-549 cells
   mcg Regardless of Concomitant HIV Therapies Protocol IRC-806 (Immune Response
   Corporation)
   A Randomized, Double Blind, Placebo Controlled, Efficacy and Safety Study of Oral
   Lobucavir In Patients With Recurrent Herpes Labialis, AI459-012 (Bristol-Myers Squibb)
   A Randomized, Double Blind, Placebo Controlled, Efficacy and Safety Study of Oral
   Lobucavir In Patients With Recurrent Genital Herpes, AI459-011 (Bristol-Myers Squibb)
   Phase II Multi-Center, Randomized, Placebo-Controlled, Two-Step Dose-Escalation
   Safety, Tolerability, and Hypothesis Generating Trail of Recombinant Tissue Factor
   Pathway Inhibitor (rTFPI), SC-59735 in Sepsis Patients, Protocol CS-TF004 (Chiron)
   1996
   A Randomized, Double-Blind, Multicenter Trial Assessing the Safety and Efficacy of a
   Single Intravenous Dose of CP-116,517 (alatrofloxin) Compared with Cefotetan for the
   Prophylaxis of Infection Following Colorectal Surgery #154-128 (Pfizer Central Research)
   1995
   Pfizer 154-128 Colo-Rectal Prophylaxis (Pfizer)
   Pfizer 154-124 Intraabdominal Infections(Pfizer)
   Matrix 66-94-2 5 FU/epi Basal Cell Carcinoma (Matrix)
   RPR 106972 Streptogramin Sinusitis (Rhone-Poulenc Rorer)
   Oral Cefpodoxime Proxetil (Vantin®) Tablets in the Treatment of Acute Maxillary
   Sinusitis in Adults #M/116/40/0108. (Upjohn Company)
   A Double Blind, Comparative Study of the Efficacy and Safety of Orally Administered
   OPC-17116 and Clarithromycin in the Treatment of Patients with Community Acquired
   Pneumonia #106-94-206 (Otsuka America Pharmaceuticals, Inc.)
   A Prospective, Randomized, Double-Blind, Parallel, Control, Multicenter Trial
   Comparing The Efficacy and Safety of 1% terbinafine (Lamisil®) Cream Applied Once
   Daily to Placebo In The Treatment of Cutaneous Candidiasis SFC-352 (Sandoz
   Pharmaceuticals)
   1994
   Multicenter, Randomized, Partially-Blind, Parallel Group, Clinical Trial to Compare the
   Efficacy and Safety of Twice and Once Daily Subcutaneously Administered Enoxaparin
   and Continuous Infusion Heparin in the Treatment of Patients with Deep Vein
   Thrombosis and Pulmonary Embolism RP-54536-529 (Rhone-Poulenc Roher)




                                                                                      APP00100
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 36 of 74
                                                                        Curriculum Vitae, Page 22
                                                                Daniel E. Buffington, PharmD, MBA
                                                                                           3/14/19
   Multicenter, Double Blind, Comparative Study of Intravenous meropenem (Merrem®)
   and imipenem (Primaxin®) for the Treatment of Nosocomial Lower Respiratory Tract
   Infections 359IL/0059 (Zeneca Pharmaceuticals)
   Open, Non-comparative, Multicenter Study of RP64206 sparfloxacin in the Treatment of
   Acute Bacterial Maxillary Sinusitis RP64206-359 (Rhone-Poulenc Roher)
   A Double-Blind, Parallel Group, Randomized Trial to Compare the Efficacy and Safety
   of Enoxaparin 40mg SC QD and Unfractionated Heparin 5000 IU SC TID During 6-12
   Days for Prevention of Deep Vein Thrombosis (DVT) in 800 Evaluable Patients After
   Planned Elective Curative Cancer Surgery RP-54563-567 (Rhone-Poulenc Roher)
   A Double-Blind Multinational Trial Comparing Sorivudine (BV-araU) (SQ 32,756) vs.
   Acyclovir for the Treatment of Acute Localized Herpes Zoster and the Effect on Zoster-
   associated Pain In Immunocompetent Subjects. BMS-AI458-072-008 (Bristol Myers
   Squibb)
   Assessment and Analysis of Risk Factors for the Development of Candidemia in
   Hospitalized Patients, (Pfizer)
   1993
   Pharmacoeconomic Analysis of Systemic Antifungal Prescribing Patterns. (Pfizer/Roerig)
   A Multicenter, Double-Blind Comparative Study of Intravenous Merrem (Meropenem)
   and Primaxin (imipenem-cilastatin) for the Treatment of Intra-Abdominal Infections.
   (Zeneca)
   A Multicenter, Double-Blind Comparative Study of Intravenous Merrem (Meropenem)
   and Primaxin (Imipenem-Cilastatin) for the Treatment of Nosocomial Lower Respiratory
   Tract Infections (Zeneca)
   Double Blind, Placebo-Controlled Study of the Efficacy and Safety of three doses of
   CP-127 and Placebo in Patients with Presumed Sepsis and the Systemic Inflammatory
   Response Syndrome (SIRS) CP-0127-92-002 (Cortech, Inc)
   Double Blind, Randomized, Comparative Study of RP-64206 (Sparfloxacin) vs. Cefaclor
   in the Treatment of Community-Acquired Pneumonia (Rhone-Poulenc Rorer)
   A Randomized, Double Blind, Placebo-Controlled, Multicenter Study of Oral GR122311X
   Compared with Ranitidine and GR88502X for the Prophylaxis of Nonsteroidal Anti-
   Inflammatory Drug Associated Gastric or Duodenal Ulcers in Patients with Osteo- or
   Rheumatoid Arthritis and without a History of Gastric or Duodenal Ulcers (Glaxo)
   Prospective, Randomized, Third Party-Blind, Study to Compare the Safety and Efficacy
   of Ciprofloxacin (Sequential IV/PO) with Intravenous Ceftazidime and Tobramycin in
   the Treatment of Pediatric Cystic Fibrosis Patients with Acute Pulmonary Exacerbation
   D91-024, BAY o9867m BAY q3939 (Miles, Inc)
   A Multicenter, Open-Label Treatment Protocol to Provide Aerosolized rhDNase Therapy
   to Patients with Cystic Fibrosis. rhDNase Protocol Z0507g-A2 (Genetech)
   A Multicenter Epidemiologic Protocol to Evaluate Pulmonary Function and the Rate of
   Respiratory Tract Infections in Patients with Cystic Fibrosis rhDNase Z0525n (Genetech)
   Lorabid, 200 mg vs. 400 mg BID in Sinusitis with Bacteriology. Lorabid Protocol B9U-MC-
   AZBX(b) IND No. 29957, NDA No. 50-668 (Eli Lilly)
   Uncomparative Study of Sparfloxacin in Acute Sinusitis (Rhone-Poulenc Rorer)




                                                                                     APP00101
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 37 of 74
                                                                         Curriculum Vitae, Page 23
                                                                 Daniel E. Buffington, PharmD, MBA
                                                                                            3/14/19
   1992
   Comparison of the Safety and Efficacy of Cefodizime versus Ceftriaxone in the
   Treatment of Complicated Urinary Tract Infections. Cefodizime CSZ-300 (Fujisawa
   Pharmaceutical Corporation)
   A Multicenter, Double-blind, Randomized, Comparative Study of the Efficacy and
   Safety of Temafloxacin Intravenous/Oral Sequential Therapy Versus Cefuroxime with or
   without Erythromycin Intravenous/Oral Sequential Therapy in the Treatment of
   Hospitalized Patients with Community Acquired Pneumonia. Temafloxacin #M91-651.
   (Abbott Laboratories)
   A Phase III, Multicenter, Double-Blind, Placebo-Controlled, Parallel Study to Evaluate
   the Safety and Efficacy of Aerosolized Recombinant Human DNASE I (rhDNase) in
   Patients with Cystic Fibrosis (Genentech, Inc.)
   Centocor: HA-1ATM Efficacy in Septic Shock Trial CHESS #C0041T20 (Centocor, Inc.)
   A Randomized, Double-Blind Repeat-Dose Crossover Study to Determine the Safety
   and Efficacy of sustained Versus Immediate Release Codeine Sulfate on Chronic
   Cancer Pain. Codeine #CSR-0192 (Roxane Laboratories)
   A Randomized, Double-Blind Comparative Study of the Safety and Efficacy of
   Sustained Versus Immediate Release Codeine Sulfate in the Treatment of Chronic
   Cancer Pain. Codeine #CSR-0292 (Roxane Laboratories.)
   A Multicenter Randomized, Double Blind, Placebo-Controlled Evaluation of Healing
   and Relapse Rates Following Oral GR122311X Compared with GR88502X, Ranitidine
   and Placebo in Patients with Duodenal Ulcer. Ranitidine #H2B-302 (Glaxo, Inc.)
   A Multicenter Randomized, Double-Blind, Placebo-Controlled Evaluation of Healing
   and Relapse Rates Following Oral GR122311X Compared with GR88502X, Ranitidine
   and Placebo in Patients with Benign Gastric Ulcer. Ranitidine #H2B-312 (Glaxo, Inc.)
   A Multicenter, Open-Label Treatment Protocol to Provide Aerosolized rhDNase Therapy
   to Patients with Cystic Fibrosis (Genentech, Inc.)
   Prospective, Double Blind, Controlled, Randomized, Multi-Center Comparison of the
   Safety and Efficacy of Intravenous Ciprofloxacin Versus Intravenous Imipenem for the
   Treatment of Patients with the Sepsis Syndrome (Miles, Inc.)
   RENOVA for the Treatment of Photo damaged Skin (Ortho Pharmaceuticals)
   A Multicenter, Controlled Evaluation of the Safety and Efficacy of Repeated Oral
   Doses of Vicoprofen (hydrocodone bitartrate with ibuprofen) for the Treatment of
   Chronic Pain. Vicoprofen VP-04 IND No. 29498 (Knoll Pharmaceuticals)
   1991
   A Prospective Comparison of Ondansetron (IV) and Dexamethasone (PO) Versus
   Prochlorperazine (PO) and Dexamethasone (PO) for the Prevention of Post
   Chemotherapy Related Nausea and Vomiting
   A Comparative Study of the Safety and Efficacy of BIOLID versus EES in the Treatment
   of Group a Beta-Hemolytic Streptococcal Pharyngitis. BIOLID BE-C200 (Belmac
   Corporation)
   1989
   A Randomized, Prospective, Comparative Study of the Efficacy of Cefoperazone/
   Sulbactam Versus Ceftazidime Plus Vancomycin Versus Ticarcillin Plus Gentamicin in
   Febrile Neutropenic Patients. Cefoperazone/Sulbactam 88-S-137. (Pfizer)



                                                                                      APP00102
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 38 of 74
                                                                             Curriculum Vitae, Page 24
                                                                     Daniel E. Buffington, PharmD, MBA
                                                                                                3/14/19
       1988
       An Open, Prospective Study to Evaluate the Incidence of Prothrombin Time Elevation
       and Clinical Bleeding in Patients Receiving One of Ten Selected Antibiotics. PT
       Elevation 88-R-041. (Pfizer Pharmaceuticals)
       Imipenem-Cilastatin Efficacy, Tolerability and Economic Comparisons to Combination
       Antibiotic Therapy. Imipenem-Cilastatin.
       A Comparison of Ampicillin/Sulbactam Versus Cefoxitin in the Prevention of Infections
       Complicating Radical Abdominal Hysterectomy. Ampicillin/Sulbactam 87-S-421.
       (Pfizer Pharmaceuticals)
       Evaluation of Antibiotic Prophylaxis in Open Heart Surgery.
       A Study of the Cost of Administration of Vancomycin and a Comparison with
       Alternative Antibiotic Therapy. Vancomycin. (Merrell Dow Pharmaceutical, Inc.)
       1987
       Evaluation of Gentamicin Levels Obtained from Hickman Catheters in a Hematology
       Population. Hickman Catheters HIC-118-87




PRESENTATIONS:

      03-05-19                Pharmacist-guided Exemplary Opioid Management Practices
                              WebEx Presentation
                              Tampa, FL
      11-28-18                (INSERT TITLE)
                              PHIT Nov 28th CC Meeting & FYI Guiding Principles for the
                              Development and Use of Documentation and Billing Codes for
                              Pharmacists’ Patient Care Services
                              Washington, DC
      09-12-18                Prescription Drug Monitoring Programs
                              The Opioid Safety Project American Medical Association
                              PDMP
                              Opioid Webinar Lecture Series
      08-04-18                Florida Society of Health-System Pharmacists Association 52nd
                              Annual Meeting – Leadership Track
                              Orlando, FL
      05-09-18                Advanced Practice Models: Transitions of Care
                              American Society of Consultant Pharmacist
                              Tampa, FL
      07-28-17                DUI: Extrapolation, Medical v. Legal Draws, etc.
                              Florida Public Defender Association, Summer Training Program
                              Bonita Springs, FL
      07-13-17                Innovations in Pharmacy Practice
                              Florida Pharmacy Association, 127th Annual Meeting and
                              Convention
                              Orlando, FL




                                                                                          APP00103
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 39 of 74
                                                                     Curriculum Vitae, Page 25
                                                             Daniel E. Buffington, PharmD, MBA
                                                                                        3/14/19
   07-01-17           Health Choice Network’s 23rd Annual Educational Conference
                      [insert title]
                      Boca Raton, FL
   04-24-17           Pharmacy Deans’ Forum
                      [insert title]
                      National Association of Chain Drug Stores Annual Meeting
                      Scottsdale, AZ
   04/19-17           Emerging Payment Models for Physicians: What Does it Mean
                      for AMCP Members and Medication Management?
                      Academy of Managed Care Pharmacy
                      Webinar Presentation
   03-25-17           Creating a Successful Specialty Pharmacy
                      American Pharmacists Association Annual Meeting
                      San Francisco, CA
   03-16-17           Medication Therapy Management (MTM), Clinical Research,
                      and Forensic Pharmacy
                      University of South Florida Pharmacy Skills Lecture (Clinical &
                      Forensics)
                      Tampa, FL
   03-14-17           2017 Florida Pharmacists Legislative Days and Health Fair
                      Pharmacy Advocacy Efforts
                      [insert title]
                      Tallahassee, FL
   02-18-17           Kappa Psi Ideals: How They Can Shape Your Future and Ensure
                      Your Success
                      Keynote Speaker
                      Kappa Psi Spring Assembly
                      Tampa, FL
   02-01-17           Pharmacy HIT Collaborative Council Face to Face Meeting
                      American Pharmacist’s Association
                      [insert title]
                      Washington, DC
   01-26-17           Current Issues/Advocacy – Pharmacy Reimbursement
                      Shenandoah University
                      Winchester, VA
   10-25-16           Keynote Speaker
                      FSHP Mentor Dinner
                      University of South Florida
                      Tampa, FL
   10-13-16           Provider Status Update
                      Hillsborough County Pharmacist Association
                      Tampa, FL
   10-03-16           Making Your Goals a Reality
                      Mentoring Hour and Leadership Presentation
                      University of South Florida
                      Tampa, FL




                                                                                  APP00104
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 40 of 74
                                                                   Curriculum Vitae, Page 26
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   08-12-16           Keynote Speaker
                      Larkin Health Sciences Institute, College of Pharmacy
                      White Coat Ceremony
                      Miami, FL
   06-30-16           Pharmacy Practice Update: CMS Update and Reimbursement
                      Florida Pharmacy Association
                      Ft. Lauderdale, FL
   06-24-16           Establishing and Paying for New Models of Pharmacy Care
                      Medical College of Wisconsin, College of Pharmacy
                      Milwaukee, WI
   02-01-16           USF AMCP Student Group Lecture
                      Tampa, FL
   02-20-16           Pharmacist’s Reimbursement: Current and Future Trends
                      American Association of Colleges of Pharmacy
                      Tampa, FL
   02-11-16           National Progress Toward a Health System that Supports
                      Pharmacist Clinical Services
                      The 3rd USC Conference on Optimizing Medication Safety and
                      Healthcare Quality: Best Practices and Collaborations for
                      Public Health, Geriatrics, and Mental Health
                      University of Southern California
                      Los Angeles, CA
   08-12-15           U.S. Healthcare Reform and Its Impact on Pharmacy Practice
                      University of South Florida, College of Pharmacy
                      Tampa, FL
   08-09-15           Ask the Experts Panel: Provider Status
                      Florida Society of Health-System Pharmacists Association
                      Orlando, FL
   08-09-15           MTM Services with a focus on Provider
                      Florida Society of Health-System Pharmacists Association
                      Orlando, FL
   06-26-15           Profession & Career Planning: Expanding Your Horizons
                      Florida Pharmacy Association 2015 Annual Meeting
                      St. Augustine, FL
   04-18-15           Medicare & Health Care Reform: Opportunities for Pharmacists
                      Florida Pharmacy Association Law and Regulatory Conference
                      Tampa, FL
   03-16-15           Recognizing Pharmacists as Providers: Expanding Scope of
                      Practice
                      South Carolina Society of Health-System Pharmacists Annual
                      Meeting
                      Hilton Head Island, SC
   02-21-15           Pharmacists Influencing Positive Health Outcomes
                      Virginia Pharmacist’s Association Midyear Meeting
                      34th Annual Rooke Award Lecture
                      Roanoke, VA




                                                                                APP00105
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 41 of 74
                                                                    Curriculum Vitae, Page 27
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   01-10-15           Defining Your Path as Leaders… Oh the Places You’ll Go!
                      Florida Pharmacy Association Leadership Conference
                      Orlando, FL
   12-06-14           What is Pharmacist Provider Status and Why Is It Necessary
                      Florida Pharmacy Association Law and Regulatory Conference
                      Sarasota, FL
   11-06-14           Protecting Your Patient and Yourself: Universal Precautions, the
                      Pharmacist, and Ebola
                      American Society of Consultant Pharmacists (SCP) 2015 Annual
                      Meeting
                      Orlando, FL
   08-25-14           Future of Pharmacy Curricula: Blending Clinical &
                      Entrepreneurial Skills
                      University of Virginia College of Pharmacy, Visiting Faculty
                      Virginia Commonwealth University School of Pharmacy
                      Richmond, VA
   07-10-14           Innovative Health Care Solutions: The Impact of Integrating
                      Pharmacist’s Services
                      124th Annual Florida Pharmacy Association Meeting
                      Ft. Lauderdale, FL
   12-07-13           Update on the Provider Status and MTM Reimbursement
                      Florida Pharmacy Association
                      Regulatory and Law Conference
                      Sarasota, FL
   09-08-13           Update on the Provider Status and MTM Reimbursement
                      Florida Pharmacy Association
                      Regulatory and Law Conference
                      Ft. Lauderdale, FL
   07-13-13           Florida Healthcare Law Update
                      University of Florida, College of Pharmacy
                      FPA Gator Reception
                      Orlando, FL
   07-13-13           MTM Practice Models and CPT Coding Update
                      123rd Annual Meeting and Convention
                      Florida Pharmacy Association
                      Orlando, FL
   05-03-13           Medicare Provider Status for Pharmacists
                      University of Florida, College of Pharmacy
                      Spring National Advisory Board Meeting
                      Orlando, FL
   04-04-13           Employer-based Initiatives: Role of the Pharmacists in Transition
                      of Care.
                      Transition of Care & Readmissions Boot Camp
                      36th Annual Conference, Survive and Thrive in the Changing
                      Health Care Environment
                      American Board of Quality Assurance & Utilization Review
                      Physicians (ABQAURP)
                      Tampa, FL




                                                                                 APP00106
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 42 of 74
                                                                  Curriculum Vitae, Page 28
                                                          Daniel E. Buffington, PharmD, MBA
                                                                                     3/14/19
   03-22-13           The Future of Pharmacy: Your Vision, Your Plan?
                      National Student Pharmacist Compounding Competition,
                      University of Florida College of Pharmacy
                      Gainesville, FL
   03-23-13           MTM Coding: Current Procedural Terminology
                      National Student Pharmacist Compounding Competition,
                      University of Florida College of Pharmacy
                      Gainesville, FL
   11-03-12           Strategic Positioning of MTM Services and Reimbursement in
                      HealthCare Reform
                      Nova Southeastern University
                      Ft. Lauderdale, FL
   07-20-12           Medication Therapy Management: Emerging Payment Options
                      Georgia Society of Health-System Pharmacists
                      2012 Summer Meeting
                      Amelia Island, FL
   06-24-12           Compensation for MTM Services: Where We’ve Been
                      And Where We’re Going
                      American Pharmacist’s Association
                      MTM Emerging Opportunities (McKesson Meeting)
                      Las Vegas NV
   3-31-12            Opiate Metabolism: Dangerous Interactions
                      Prescribing in an Epidemic – Uniting Medical, Legal &
                      Corporate Entities in Fighting America’s Deadly Epidemic
                      Gulf Stream, FL
   03-10-12           Compensation for MTM Services: Where We’ve Been and Where
                      We’re Going
                      American Pharmacist’s Association Annual Meeting 2012
                      New Orleans, LA
   02-16-12           Overview CDTM with metrics Measurement-Inpatient and
                      Ambulatory Practice
                      CDTM Summit
                      New York State Council of Health-system Pharmacists
                      Albany, NY
   10-17-11           ACCP Meeting
                      Challenges to Expanding the Scope of Clinical Pharmacy
                      Pittsburgh, PA
   10-17-11           Challenges to Expanding the Scope of Clinical Pharmacy
                      American College of Clinical Pharmacy Annual Meeting
                      Pittsburgh, PA
   08-27-11           Prescribing in an Epidemic
                      Associates in Emergency Medical Education
                      Tampa, FL
   05-26-11           Collaborative Drug Therapy Management as a Tool for
                      Medication Therapy Management
                      34th Annual Schwarting Symposium Presentation
                      Hartford, CT




                                                                               APP00107
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 43 of 74
                                                                   Curriculum Vitae, Page 29
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   12-4-10            Developing ED practice models to ASHP
                      Emergency Medicine PRN
                      45th Annual Midyear Meeting
                      Anaheim, CA
   09-18-10           Healthcare Reform Update
                      Central Florida Society of Health-System Pharmacists
                      Orlando, FL
   07-17-10           Summer Seminar
                      University of Florida
                      Tampa, FL
   04-28-10           Therapy Management: Rheumatology and High Cost Agent
                      Lake Erie College of Osteopathic Medicine (LECOM)
                      Bradenton, FL
   02-26-10           The Current Healthcare Environment: Where Does Medication
                      Therapy Management Fit it?
                      Florida A & M University
                      33rd Annual Clinical Pharmacy Symposium
                      Tallahassee, FL
   12-09-09           Educating Patients about Gene Therapy: Information and Tools
                      44th Annual Midyear meeting
                      American Society of Health-System Pharmacists
                      Las Vegas, NV
   12-08-09           Submitting Medical Service Claims for Pharmacists’ Clinical
                      Activities
                      44th Annual Midyear meeting
                      American Society of Health-System Pharmacists
                      Las Vegas, NV
   11-06-09           Medication Therapy Management and CPC codes for
                      Reimbursement
                      University of Florida COP 2009 Dean's National Advisory Board
                      Meeting
                      Gainesville, FL
   09-25-09           Journal Club Session
                      University of Florida Fall Faculty Workshop Conference
                      Orlando, FL
   09-19-09           Pharmacy Managed Hyperlipidemia Clinic: Practice Models
                      and Payment Mechanisms for Clinical Services
                      Southwest Florida Society of Health-System Pharmacy
                      Tampa, FL
   07-31-09           Reaching Milestones MTM
                      Florida Society of Health-System Pharmacists
                      43rd Annual Meeting
                      Orlando, FL
   07-11-09           Pharmacy Managed Hyperlipidemia Clinic: Practice Models
                      and Payment Mechanisms for Clinical Services
                      Florida Pharmacy Association 119th Annual Meeting and
                      Convention
                      St. Augustine, FL




                                                                                APP00108
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 44 of 74
                                                                   Curriculum Vitae, Page 30
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   02-24-09           Medication Therapy Management, Documentation and
                      Marketing
                      Lake Erie College of Osteopathic Medicine (LECOM)
                      Bradenton, FL
   01-15-09           The Profession’s Perspective on MTM Documentation and Billing
                      in Providing Effective and Efficient Patient Care
                      2009 Annual Industry & Technology Issues Conference
                      American Society for Automation in Software (ASAP)
                      St. Petersburg, FL
   12-9-08            AMA-CPT Code Development and Update
                      2008 ASHP Management Pearls
                      Orlando, FL
   12-05-08           Medication Therapy Management: Getting Paid for Clinical
                      Services
                      University of Florida Seminar Presentation
                      Gainesville, FL
   11-14-08           Medication Therapy Management: Getting Paid for Clinical
                      Services
                      Keynote Speaker, 2008 Michigan Society of Health-System
                      Pharmacists Annual Meeting
                      Lansing, MI
   10-07-08           Documentation & Billing Standardization
                      2008 APHA Foundation Conference
                      Bethesda, MD
   09-12-08           Design and Management of Medical Journal Club
                      2008 University of Florida, College of Pharmacy, Dean’s
                      Counsel Symposia
                      Orlando, FL
   08-25-08           Medication Therapy Management: What's Next for Community
                      Pharmacy?
                      2008 National Association of Chain Drug Stores Pharmacy &
                      Technology Conference
                      San Diego, CA
   07-10-08           The MTMS Business Plan and Dealing with Legal Billing Issues
                      Florida Pharmacy Association
                      Orlando, FL
   06-08-08           ASHP Summer Meeting
                      Seattle, WA
   04-12-08           Strategies for Optimal Therapy in High Risk Patients: Treatment
                      of COPD, Acute Coronary Syndrome & Venous
                      Thromboembolism
                      Florida Chapter of American Society of Consultant Pharmacists
                      Senior Care 2008
                      Tampa, FL




                                                                                APP00109
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 45 of 74
                                                                  Curriculum Vitae, Page 31
                                                          Daniel E. Buffington, PharmD, MBA
                                                                                     3/14/19
   04-7-08            Determining the value of Pharmacy Services and Interventions
                      in the ambulatory care setting
                      American College of Clinical Pharmacy
                      2008 Spring Practice and Research Forum
                      Phoenix, AZ

   03-16-08           Documenting MTM and Patient Care Activities
                      APhA 2008 Annual Meeting
                      San Diego, CA
   02-09-08           A Vision for the Future: Developing Pharmacy Practice Models
                      Pennsylvania Pharmacists Association 2008 Mid Year Meeting
                      Harrisburg, PA
   10-14-07           Development of Pharmacist Professional Services: The Future of
                      MTMS
                      NCPA 109th Annual Convention
                      Anaheim, CA
   09-20-07           Software, Documentation and Billing
                      National Association of Chain Drug Stores Meeting, Medication
                      Therapy Management Services in Community Pharmacy:
                      Building Process, Partnerships, and Outcomes
                      Philadelphia, PA
   06-26-07           Current Legislative and Regulatory Issues in Pharmacy 2007
                      American Society of Health-system Pharmacists –
                      Summer Meeting
                      San Francisco, CA
   05-22-07           General Session: Perspectives in Practice: Medication Therapy
                      Management Services
                      American Society of Consultant Pharmacists 29th Midyear
                      Conference
                      Hollywood, FL
   05-22-07           Business Skills 101: Contracting to Provide MTM Services
                      American Society of Consultant Pharmacists 29th Midyear
                      Conference
                      Hollywood, FL
   12-2/4-06          Impact of the Medicare Modernization Act on Pharmacy
                      Reimbursement: Lessons Learned at the One Year Benchmark
                      American Society of Health-system Pharmacists –
                      Midyear Meeting
                      Anaheim, CA
   11-20-06           PQA National Meeting
                      American Society of Health-system Pharmacists
                      Washington, DC
   11-18/20-06        Purchasing Medications Through the Internet
                      CDMI – Pfizer
                      Chicago, IL
   11-16-06           Understanding CPT Codes
                      American Society of Consultant Pharmacists
                      37th Annual Meeting and Exhibition - Senior Care Pharmacy
                      Phoenix, AZ




                                                                               APP00110
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 46 of 74
                                                                    Curriculum Vitae, Page 32
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   11-16-06           Defining Your Professional Services
                      American Society of Consultant Pharmacists
                      37th Annual Meeting and Exhibition - Senior Care Pharmacy
                      Phoenix, AZ
   10-28-06           Pharmacy Perspective on Quality Issues
                      29th Annual Health Care Quality and Patient Safety
                      Conference Quality: The Pathway to Success
                      American Board of Quality Assurance & Utilization Review
                      Physicians
                      Chicago, IL
   10-27-06           Models of Delivery for Patient Care – Future of MTMS
                      American College of Clinical Pharmacy
                      29th Annual Health Care Quality & Patient Safety Conference
                      Quality: The Pathway to Success
                      St. Louis, MO
   10-19-06           Effective Oncology Benefit Management
                      Center for Business Intelligence’s Effective Oncology Benefit
                      Management Conference
                      Chicago, IL
   09-29-06           Pharmacist Service Payment: Blueprint for Success
                      Alabama Pharmacy Consensus Conference
                      Auburn University Harrison School of Pharmacy
                      Auburn, AL
   09-20-06           Opportunities to Implement Compliant MTMP
                      HCPro
                      Online Audio Conference
   07-09-06           CPT Coding
                      Georgia Society of Health-System Pharmacists
                      2006 Summer Meeting
                      Amelia Island, FL
   05-15-06           MTM – Focus Presentation
                      FMQAI Presentation
                      Tampa, FL
   05-05-06           Emerging Trends in Clinical Medical Management: Value of
                      Pharmacists Services
                      American Board of Quality Assurance & Utilization Review
                      Physicians (ABQAURP), Medical Management System
                      Innovations: The Next Generation
                      Orlando, FL
   04-28-06           Pharmacist/Physician Collaboration Strategies
                      Walgreen’s National Advisory Board Meeting
                      Rosemont, IL
   04-27-06           Medicare Part D and the Expanding Need for Pharmacists
                      Services
                      Pharmacy Society of Wisconsin
                      Madison, WI




                                                                                 APP00111
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 47 of 74
                                                                   Curriculum Vitae, Page 33
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   04-24-06           Value of Psychiatric Medicine Debate – Industry and Managed
                      Care Perspectives
                      College of Psychiatric and Neurologic Pharmacists (CNCP)
                      Annual Meeting 2006
                      Baltimore, MD
   04-22-06           Medicare Part D: The Pharmacist’s Role in Patient Management
                      National Advisory Board
                      University of Florida College of Pharmacy
                      Gainesville FL
   04-07-06           Pharmacists Billing Codes: Application in Practice Models
                      AMCP 18th Annual Meeting and Showcase
                      Seattle, WA
   04-05-06           Medicare Part D: Prescription Drug Plans and MTMS Benefit
                      Design
                      Academy of Managed Care Pharmacy (AMCP)
                      18th Annual Meeting & Showcase
                      Seattle, WA
   03-23-06           Medicare/CPT/Hospital
                      Catholic Health Partners
                      Cincinnati, OH
   02-26-06           Medicare Reimbursement of Drug Therapy Management
                      Tennessee Society of Health –System Pharmacists (TSHP)
                      Midyear Seminar
                      Nashville, TN
   02-20-06           University of South Carolina
                      University of South Carolina College of Pharmacy (USC COP)
                      Rho Chi Society Banquet,
                      Columbia, SC
   02-17-06           Medication Therapy Management Services: Opportunities for
                      Pharmacists and Implications for Treatment Options
                      American Society of Consultant Pharmacists
                      2006 Spring Meeting, Hilton Clearwater Beach Resort
                      Clearwater, FL
   01-28-06           Update on Medicare Part D and CPT Codes for Pharmacists’
                      Services
                      Iowa Pharmacy Association
                      Educational Expo 2006
                      Des Moines, IA
   01-25-06           Update on Medicare Part D and CPT Codes for Pharmacists’
                      Services
                      Pinellas County Pharmacy Association Meeting
                      Hospice of the Florida Suncoast
                      Clearwater, FL
   12-06-05           Practice Applications in Medication Therapy Management
                      Services (MTMS) in Medicare Part-D
                      American Society of Health-System Pharmacists
                      Midyear Meeting (ASHP)
                      Las Vegas, NV




                                                                                APP00112
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 48 of 74
                                                                    Curriculum Vitae, Page 34
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   12-05-05           Cutting-Edge Ambulatory Practice Program
                      American Society of Health-System Pharmacists
                      Midyear Meeting (ASHP)
                      Las Vegas, NV
   12-03-05           Impact of Medicare Part D and MTMS on Anticoagulation
                      Services
                      20th Anniversary of the Pharmacy Invitational Conference on
                      Antithrombotic Therapy (PICAT), Tuscany Suites and Casino
                      Las Vegas, NV
   12-03-05           Selective Issues in Hospital Pharmacy Practice for 2006:
                      Medicare Part D – It’s Here!
                      University Health-System Consortium, Pharmacy Council
                      Las Vegas, NV
   12-03-05           Anticoag
                      ASHP Midyear Meeting
                      Las Vegas, NV
   11-15-05           Electronic Billing of Non-Dispensing Pharmacy Services
                      National Association of Chain Drug Stores (NACDS) 2005
                      Pharmacy & Technology Conference
                      San Diego, CA
   11-12-05           Clinical Pharmacy Interventions Post MMA
                      American Society of Consultant Pharmacists, Senior Care
                      Pharmacy ’05 (ASCP)
                      36th Annual Meeting Exhibition Course Tracking/Publishing #20-
                      39948/10-231316
                      Boston, MA
   10-26-05           MMA and Medicare Part D
                      AmeriDrug & JSA Medical Group
                      Tampa, FL
   09-29-05           MTMS Presentation
                      Florida Hospital Presentation & Consulting
                      Orlando, FL
   09-26-05           MMA and Medicare Part D
                      NCPDP Educational Summit
                      Countdown to MMA: New & Unfinished Business
                      San Diego, CA
   09-15-05           Pharmacist-Based CPT Codes for Medication Management
                      The Profession has been recognized with CPT Codes, What
                      Next?
                      ASHP Teleconference Seminar
   08-31-05           Electronic Billing of Non-Dispensing Pharmacy Services
                      National Association of Chains Drug Stores Foundation
                      (NACDS) 2005 Pharmacy & Technology Conference
                      San Diego, CA
   08-16-05           Current Opportunities in Billing for Pharmacist Clinical Services
                      National Council of Prescriptions and Drug Programs (NCPDP)
                      Educational Summit, Countdown to MMA: New and Unfinished
                      Business
                      Philadelphia, PA



                                                                                 APP00113
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 49 of 74
                                                                   Curriculum Vitae, Page 35
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   08-06-05           Using a PDA to Demonstrate the Value of Clinical Pharmacy
                      Services
                      Florida Society of Health-System Pharmacists (FSHP)
                      39th Annual Meeting, Gaylord Palms Resort and Convention
                      Center
                      Orlando, FL
   08-02-05           MTMS Medicare Part D
                      Keystone Medical
                      Philadelphia, PA
   07-08-05           Medicare Modernization Act: What we need to Know on
                      January 1, 2006
                      Florida Pharmacy Association (FPA)
                      115th Annual Meeting and Convention
                      Marco Island, FL
   06-23-05           Show me the Money: Billing & Payment for MTM
                      National Association of Chain Drug Stores Foundation
                      Washington, DC
   06-16-05           Develop a Clinical Practice
                      Arizona Pharmacy Association (AZPA)
                      1st Annual Meeting
                      Phoenix, AZ
   06-16-05           Update on Medication Therapy Management Services (MTMS)
                      and Medicate Part D
                      Tampa Bay Residency Forum, St. Bart’s Island House
                      Tampa, FL
   05-01-05           How to Start a Clinical Practice
                      Arizona Pharmacy Association
                      1st Annual Convention, Wild Horse Pass Resort ND Spa
                      Chandler, AZ
   04-30-05           Tip Jars for Pharmacists: Current Update on Pharmacist
                      Reimbursement Trends
                      Nova Southeastern University (NSU)
                      16th Annual Program Contemporary Pharmacy Issues
                      Davie, FL
   04-11-05           Current Opportunities in Billing and the Medicare Drug Benefit
                      American College of Clinical Pharmacy (ACCP)
                      2005 Spring Practice Research Forum/Updates in Therapeutics
                      Myrtle Beach, FL
   04-02-05           Development of Current Procedural Terminology (CPT) Codes
                      for Pharmacists Services: Implications for Residency Training
                      Programs
                      American Pharmacists Association Community Pharmacy
                      Residency Program (CPRP)
                      Annual Meeting 2005
                      Orlando, FL
   02-15-05           Value of Medicine
                      Diagnostic Clinic of Largo
                      Largo, FL




                                                                                APP00114
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 50 of 74
                                                                     Curriculum Vitae, Page 36
                                                             Daniel E. Buffington, PharmD, MBA
                                                                                        3/14/19
   12-05-04           Section Connection
                      American Society of Health-System Pharmacists (ASHP)
                      39th Midyear Meeting
                      Orlando, FL
   11-22-04           Developing an Advanced Pharmacy Practice Model – Position
                      in the Pharmacist to Meet the Needs of the Healthcare
                      Marketplace
                      National State Executives Association Meeting (NCSPAE)
                      Fall Symposium
                      Marco Island, FL
   10-21-04           Treatment of Pulmonary Embolus
                      Journal Club for St. Joe’s ER, Donnetello’s
                      Tampa, FL
   10-17-04           To Switch or Not to Switch
                      Brevard County Pharmacist’s Association
                      Melbourne, FL
   9-26-04            Reimbursement Update
                      Nebraska Health-System Pharmacists Association
                      2004 Annual Fall Seminar
                      Mahoney State Park, NE
   09-09-04           Value of Medicine
                      Tampa Bay Association of Health Underwriters, Feather Sound
                      Country Club
                      Clearwater, FL
   08-28-04           MMA and Reimbursement
                      National Association of Chain Drug Stores (NACDS)
                      2004 Pharmacy & Technology Conference
                      San Diego, CA
   08-26-04           Pancreatic Enzymes in Malabsorption Disorders
                      Wake AHEC Meeting
                      Raleigh, NC
   07-30-04           Value of Medicine
                      Georgia Society of Health-System Pharmacists
                      2004 GSHP Summer Meeting
                      Amelia Island, FL
   07-08-04           Medicare Part D and CPT Coding Update
                      Florida Pharmacy Association, Pfizer
                      Marco Island, FL
   04-30-04           Medicare Part D and CPT Coding Update
                      Nova Southeastern University (NOVA)
                      Ft. Lauderdale, FL
   11-15-03           Documenting and Being Reimbursed for Care and Panel
                      Discussion Opportunities for Pharmacists and Expanding Their
                      Practices in Caring for Patients with Dementia, Delirium and
                      Depression
                      Florida Pharmacy Association
                      Academy of Pharmacy Practice (APP)
                      Mid-Year Clinical Conference
                      Orlando FL



                                                                                  APP00115
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 51 of 74
                                                                  Curriculum Vitae, Page 37
                                                          Daniel E. Buffington, PharmD, MBA
                                                                                     3/14/19
   10-11-03           Overview of Direct Thrombin Inhibitors
                      SouthWest Florida Society of Health-System Pharmacists
                      2003 Annual Meeting
                      Professional and Therapeutic Update
                      Tampa, FL
   10-11-03           Antibiotic Treatments in the Inpatient Setting
                      SouthWest Florida Society of Health-System Pharmacists
                      2003 Annual Meeting
                      Professional and Therapeutic Update
                      Tampa, FL
   09-10-03           Public Debate Forum – Pharmaceutical Importation
                      Suncoast Tiger Bay Club
                      St. Petersburg, FL
   06-27-03           New Developments in the Treatment of Erectile Dysfunction
                      Managed Care Consultancy Panel
                      Bayer Healthcare Pharmaceuticals, Sheraton City Centre Hotel,
                      Salt Lake Centre Hotel
                      Salt Lake City, UT
   06-03-03           Transforming Pharmacy Reimbursement – Planning Your Route:
                      Applying Reimbursement Strategies to diverse Practice Settings
                      American Society of Health-System Pharmacists (ASHP)
                      Summer Meeting 2003, Learners and Leaders
                      San Diego, CA
   06-02-03           Under Construction: Obtaining Reimbursement for Clinical
                      Services.
                      American Society of Health-System Pharmacists (ASHP)
                      Summer Meeting 2003, Learners and Leaders
                      San Diego, CA

   05-08-03           Treatment Options for Persistent Asthma
                      Merck, Roy’s Restaurant
                      Tampa, FL
   04-01-03           Roundtables in Pharmaceutical Care
                      American Pharmaceutical Association (APhA)
                      Annual Meeting & Exposition 2003
                      Pharmacy Administration and Management
                      ACPE 202-000-03-087-L04
                      New Orleans, LA
   03-31-03           How to get paid for Pharmaceutical Care
                      American Pharmaceutical Association (APhA)
                      Annual Meeting & Exposition 2003, Pharmacy Administration
                      and Management ACPE 202-000-03-040-L04
                      New Orleans, LA
   03-22-03           Pharmacy Education and Pharmacy Practice: Improving Health
                      Outcomes Through the Provision of Comprehensive Pharmacy
                      Services
                      Senate Health Educational and Labor and Pension Committee
                      Congressional Briefing, United States Capitol, Room S-115
                      Washington, DC




                                                                               APP00116
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 52 of 74
                                                                      Curriculum Vitae, Page 38
                                                              Daniel E. Buffington, PharmD, MBA
                                                                                         3/14/19
   03-13-03           Peer Discussion Group TOPIC: Treatment Options for Persistent
                      Asthma
                      Merck Speaker, Del Frisco
                      Winter Park, FL
   12-10-02           Ambulatory and Chronic Care Practitioners: Development and
                      implementation of collaborative Management plans with other
                      providers
                      American Society of Health-system Pharmacists (ASHP)
                      37th Annual ASHP Midyear Meeting, The ASHP Section of Home
                      Atlanta, GA
   11-13-02           Clinical Service Reimbursement Workshop
                      American Society of Consultant Pharmacists (ASCP)
                      2002 Senior Care Pharmacy 33rd Annual Meeting and
                      Exhibition
                      Anaheim, CA
   11-10-02           Reimbursement for Pharmacy Services
                      University of Florida, Pharmacy Law and Management
                      Conference 2002
                      Orlando, FL
   10-05-02           Quinolone Antibiotic Update
                      Southwest Florida Society of Health-System Pharmacists
                      (SWFSHP)
                      2002 Annual Meeting, Professional and Therapeutic Update
                      Tampa, FL
   09-26-02           The Nuts and Bolts of Billing for Pharmacists’ Services, Billing for
                      Clinical Services
                      Iowa Pharmacy Association
                      Des Moines, IA
   07-03-02           Fluoroquinolone Overview Lecture
                      Bayer, Primary Care 2002
                      Kiawah Island, SC
   06-14-02           Toxicology and DUI
                      DUI Seminar, Hillsborough County Public Defender’s Office
                      Meeting
                      Tampa, FL
   06-09-02           Anti-Infective Treatment of Sinusitis
                      Allergy, Asthma, and Immunology Associates
                      Key Largo, FL
   06-07-02           HIV Pharmacology Update
                      Florida Allergy, Asthma & Immunology Society
                      2002 Annual Meeting
                      Key Largo, FL
   02-20-02           Insulin Delivery Devices
                      Duval County Pharmacological Society, Novo Nordisk
                      Jacksonville, FL
   12-13-01           Avelox Clinical Advisory Panel
                      Bayer - Stratagem Plus, Inc., Donatello’s
                      Tampa, FL




                                                                                   APP00117
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 53 of 74
                                                                   Curriculum Vitae, Page 39
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   12-05-01           Public Relations: How to Get the Message Out About Today’s
                      Pharmacy Practice
                      American Society of Health-System Pharmacists (ASHP)
                      Midyear Meeting
                      New Orleans, LA
   12-04-01           Serving as a Medical Expert Witness
                      American Society of Health-System Pharmacists (ASHP)
                      2001 36th Annual Midyear Meeting
                      New Orleans, LA
   11-18-01           Diabetes Update: Alternative Delivery Devices
                      Eckerd’s Health Care
                      Southeastern Region Symposium
                      Bonita Springs, FL
   11-06-01           Billing for Clinical Services
                      American Society of Clinical Pathologists (ASCP)
                      32nd Annual Meeting
                      Chicago, IL
   08-09-01           Collaboration is the Secret to Success
                      Florida Society of Health-System Pharmacists (FSHP)
                      Annual Meeting
                      Orlando, FL
   06-28-01           FPA 111th Annual Meeting and Convention
                      Marriott Marco Island Resort
                      Marco Island, FL
   05-17-01           New Drug Approvals and Research Pipelines
                      Central Savannah River District of the Georgia Society of
                      Health-System Pharmacists
                      Martinez, GA
   05-16-01           Geriatric Practice: Pharmacy Consulting Models
                      American Society of Consultant Pharmacists (ASCP)
                      23rd Midyear Conference 2001 Geriatrics Meeting
                      Washington, DC
   05-05-01           Getting Paid for your Services
                      American Society of Consultant Pharmacists (ASCP)
                      23rd Midyear Conference
                      Washington, DC
   03-25-01           Handheld Medical Applications
                      Florida Society of Health-System Pharmacists (FSHP)
                      2001Spring Meeting, Health Professions Division, Nova
                      Southeastern University
                      Ft. Lauderdale, FL
   03-01-01           Update on Diabetes and Current Clinical Opportunities
                      Association of Clinical Research Professionals (ACRP)
                      Suncoast Chapter
                      Tampa, FL
   02-15-01           Anti-infective Selection: The Impact Of Our Decisions
                      Bayer
                      Tampa, FL




                                                                                APP00118
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 54 of 74
                                                                     Curriculum Vitae, Page 40
                                                             Daniel E. Buffington, PharmD, MBA
                                                                                        3/14/19
   01-30-01           Pharmacotherapy Update Insulin, Advances and Feature
                      NovoPen 3
                      Diabetes Update Lectures for Publix Pharmacists, Novo Nordisk
                      Orlando, FL
   01-23-01           Diabetes Care and Clinical Research Update
                      St. Joseph’s Hospital, Institutional Review Board (IRB)
                      Tampa, FL
   01-23-01           Pharmacotherapy Update Insulin, Advances and Feature
                      NovoPen 3
                      Diabetes Update Lectures for Publix Pharmacists, Novo Nordisk
                      Publix Divisional Office
                      Marietta, GA
   01-21-01           Pharmacotherapy Update Insulin, Advances and Feature
                      NovoPen 3
                      Diabetes Update Lectures for Publix Pharmacists, Novo Nordisk
                      Gainesville, FL
   01-18-01           Pharmacotherapy Update Insulin, Advances and Feature
                      NovoPen 3
                      Diabetes Update Lectures for Publix Pharmacists, Novo Nordisk
                      Tampa, FL
   01-14-01           Pharmacotherapy Update Insulin, Advances and Feature
                      NovoPen 3
                      Diabetes Update Lectures for Publix Pharmacists, Novo Nordisk
                      Deerfield Beach, FL
   12-08-00           Legislative Update: Pharmacy Law and Current Initiatives
                      American Society of Health-System Pharmacists
                      Public Relations Advisory Network
                      Midyear Clinical Meeting
                      Las Vegas, NV
   10-02-00           Managing the Pharmacy Benefit: We Must Strive to Improve
                      Patient Care
                      Pfizer - Tri-Service Forum Regions 3 &4
                      Callaway Gardens, GA
   05-26-00           DUI Issues Training Seminar
                      Hillsborough County Public Defender’s Office
                      Tampa, FL
   03-09-00           Fluoroquinolone Update
                      South Florida Society of Health System Pharmacists Meeting
                      Miami, FL
   12-07-99           Issues Surrounding Pharmacist Reimbursement
                      American Society of Health-System Pharmacists (ASHP)
                      1999 Mid-Year Clinical Meeting
                      Orlando, FL
   12-02-99           Antibiotic Selection in the Age of Resistance: A Focus on Newer
                      Agents on Selected Respiratory Tract Infections
                      Bayer - CME Dinner Conference
                      Microbiology, Resistance and PK/PD of the Newer Agents
                      Dallas, TX




                                                                                  APP00119
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 55 of 74
                                                                   Curriculum Vitae, Page 41
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   12-01-99           Antibiotic Selection in the Age of Resistance: A Focus on Newer
                      Agents on Selected Respiratory Tract Infections
                      Bayer - CME Dinner Conference
                      Microbiology, Resistance and PK/PD of the Newer Agents
                      Houston, TX
   11-02-99           Antibiotic Selection in the Age of Resistance: A Focus on Newer
                      Agents on Selected Respiratory Tract Infections
                      Bayer - CME Dinner Conference
                      Microbiology, Resistance and PK/PD of the Newer Agents
                      Baton Rouge, LA
   10-25-99           Antibiotic Selection in the Age of Resistance: A Focus on Newer
                      Agents on Selected Respiratory Tract Infections
                      Bayer - CME Dinner Meeting
                      Microbiology, Resistance and PK/PD of the Newer Agents
                      Ft. Worth, TX
   09-29-99           Antibiotic Selection in the Age of Resistance: A Focus on Newer
                      Agents on Selected Respiratory Tract Infections
                      Bayer - CME Dinner Conference
                      Microbiology, Resistance and PK/PD of the Newer Agents
                      Bayer, The Pillars Restaurant
                      Mobile, AL
   09-25-99           Designing an Anticoagulation Clinic
                      Saint Louis College of Pharmacy, St. Louis College of Medicine,
                      Fundamentals for Pharmaceutical Care Reimbursement
                      St. Louis, MO
   09-23-99           Antibiotic Selection in the Age of Resistance: A Focus on Newer
                      Agents on Selected Respiratory Tract Infections
                      Bayer - CME Dinner Conference
                      Microbiology, Resistance and PK/PD of the Newer Agents
                      Bayer, Donatello’s Restaurant
                      Tampa, FL
   08-13-99           Getting Paid for Pharmaceutical Care: Guidelines for Medicaid,
                      Medicare and Third Party Payer Reimbursement
                      Pharmacy Society of Wisconsin (PSW)
                      1999 Annual Meeting
                      La Crosse, WI
   03-05-99           Long Term Care: Reimbursement for Clinical Services
                      American Society of Consultant Pharmacists (ASCP)
                      North Carolina Chapter
                      Charlotte, NC
   04-18-98           Polypharmacy and the 20 Newest Drugs
                      Nurse Practitioners Associates for Continuing Education
                      NPACE National Primary Care Conference
                      Orlando FL
   03-03-98           Advances in Quinolone Antibiotic Therapy
                      Southern Gulf Society of Health-system Pharmacists
                      Ft. Myers, FL




                                                                                APP00120
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 56 of 74
                                                                   Curriculum Vitae, Page 42
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   02-24-98           Overview of Quinolone Antibiotics: Current Market Trends
                      Department of Pharmacy, St. Joseph’s Hospital
                      Tampa, FL
   02-20-98           Establishing, Documenting & Marketing Clinical Services
                      Clinical Practice in a Managed Care Era
                      22nd Annual Clinical Pharmacy Symposium
                      Florida A&M University School of Pharmacy
                      Tallahassee, FL
   01-27-98           Pharmaceutical Care Services in the Long Term Care Setting:
                      Reimbursement Strategies
                      Clinical Advisory Board
                      Omnicare International
                      Cincinnati, OH
   11-15-97           Compensation Strategies for Hyperlipidemia Programs
                      Hyperlipidemia Conference ’97
                      Auburn University, School of Pharmacy
                      Auburn, AL
   11-11-97           Biotechnology: Pharmaceutical Care Practice Opportunities
                      University of Illinois at Chicago, College of Pharmacy
                      Symposium on Biotechnology
                      Chicago, IL
   10-18-97           Managed Care: Drug Formulary Strategies
                      Managed Care Success Strategies, Tampa Westin Hotel
                      Tampa, FL
   09-27-97           Embracing Pharmaceutical Care Practices
                      Southern California Society of Health-systems Pharmacists
                      Los Angeles, CA
   09-17-97           Biotechnology: Pharmaceutical Care Practice Opportunities
                      Chicago, IL
   09-09-97           Update on Reimbursement Strategies for Pharmaceutical Care
                      Services
                      University of Florida Law & Management Conference
                      Orlando, FL
   08-26-97           Development of Clinical Pharmacy Services and Practice
                      Management Systems
                      VHA Conference, Opryland Hotel
                      Nashville, TN
   08-02-97           Reimbursement Strategies for Clinical Services for Managing
                      Patients with Osteoporosis
                      Osteoporosis Treatment Management
                      Mercer University
                      Atlanta, GA
   07-11-97           Asthma: Treatment and Therapeutic Alternatives
                      Establishing Patient Care Services in the Pharmacy: The Basics,
                      CarePoint
                      Atlanta, GA




                                                                                APP00121
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 57 of 74
                                                                    Curriculum Vitae, Page 43
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   06-27-97           Osteoporosis & Reimbursement
                      Mercer University
                      Atlanta, GA
   06-20-97           Developing Advanced Practice Models for Pharmaceutical
                      Care Services
                      Pennsylvania Society of Health-System Pharmacists
                      Long Branch, NJ
   06-07-97           Developing Reimbursement Strategies for Ambulatory Care
                      Services
                      Nebraska Pharmacists Association
                      1997 Annual Convention
                      Grand Island, NE
   05-17-97           Pharmacists-based Clinical Pharmacology Research
                      Florida Society of Health-Systems Pharmacists
                      1997 Annual Meeting
                      Ft. Lauderdale, FL
   05-16-97           Reimbursement for Pharmaceutical Care: Present and Future
                      Considerations
                      Pharmaceutical Care A Closer Look, North Carolina Council on
                      Pharmaceutical Care
                      Chapel Hill, NC
   05-16-97           Marketing Pharmaceutical Care: An Essential Ingredient
                      Pharmaceutical Care A Closer Look
                      North Carolina Council on Pharmaceutical Care
                      Chapel Hill, NC
   05-10-97           New Horizons in Diabetes Management: Reimbursement
                      Models
                      New Jersey Society of Certified Diabetes Education
                      Diabetes Educators Symposium
                      Voorhees, NJ
   05-03-97           Practice models for service and reimbursement – Diabetes
                      Management
                      Metro New York – Garden State Diabetes Educators
                      Symposium
                      West Orange, NJ
   05-01-97           Evaluation Methods for Clinical Pharmacology Trials
                      University of South Florida, Department of Pediatrics
                      Residents Program
                      Tampa, FL
   04-29-97           Tinnitus: Treatment and Management Update
                      American Tinnitus Association
                      Tampa Bay Chapter/Support Group
                      Tampa, FL
   04-22-97           Clinical Pharmacology Review: American Board of Internal
                      Medicine Review Course
                      University of South Florida College of Medicine
                      Medical Residents
                      Tampa, FL




                                                                                 APP00122
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 58 of 74
                                                                   Curriculum Vitae, Page 44
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   04-12-97           Advanced Practice Models: The Future of Pharmaceutical Care
                      Louisiana Society of Health-System Pharmacists
                      New Orleans, LA
   04-04-97           New Treatments for HIV: Update
                      National Association of Nurse Practitioner’s Conference
                      1997 NPACE
                      Orlando, FL
   04-04-97           Top 20 New Medications
                      National Association of Nurse Practitioner’s Conference
                      1997 NPACE
                      Orlando, FL
   04-04-97           Antibiotic Update: 1997
                      National Association of Nurse Practitioner’s Conference
                      1997 NPACE
                      Orlando, FL
   03-15-97           Advanced Practice Models for Pharmaceutical Care
                      South Florida Society of Health-System Pharmacists
                      Miami, FL
   03-09-97           Developing Reimbursement Strategies for Clinical Pharmacy
                      Services
                      Greensboro AHEC
                      Greensboro, NC
   03-07-97           Getting Paid for Pharmaceutical Care: Reimbursement
                      Workshop
                      American Pharmaceutical Association (APhA)
                      1997 Annual Meeting
                      Los Angeles, CA
   12-12-96           Cost Impact of Lipid Lowering Therapy
                      Managed Care Medical Directors of Florida
                      1996 Annual Meeting
                      Tampa, FL
   09-14-96           Management of Tuberculosis: Clinical Case Studies
                      Southwest Florida Society of Health system Pharmacists
                      (SWFSHP)
                      1996 Annual Meeting
                      Update on the Management of Infectious Diseases
                      Tampa, FL
   11-07-96           Value of Pharmaceutical Disease Management in Reducing
                      Overall Health Care Costs
                      Merck - Central Florida Health Care Coalition (CFHCC)
                      Orlando, FL
   08-17-96           Management and New Therapies for HIV Infection
                      Update on HIV and Related Infections
                      A Continuing Education Program for Pharmacists
                      University of South Florida
                      Tampa FL




                                                                                APP00123
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 59 of 74
                                                                    Curriculum Vitae, Page 45
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   04-08-96           Implementation of Community Based Pharmaceutical Care
                      Service
                      Florida Society of Health-System Pharmacists Midyear Meeting
                      Ft. Lauderdale, FL
   03-26-96           Newer Antibiotics in the Managed Care Setting
                      Challenges in Pharmaceutical Care
                      Braintree, MA
   02-22-96           Pharmacokinetic Services: Pharmacist Managed Consult
                      Service Model
                      Polk County Pharmaceutical Association
                      Bartow, FL
   02-10-96           Pharmacoeconomic Trials: Designing Research Trials to
                      Improve Clinical Outcomes and Reduce Health Care Costs
                      United States Pharmacoeconomic Advisory Board, Bayer
                      Vail, CO
   11-07-95           Value of Pharmaceutical Disease Management In Reducing
                      Overall Health Care Costs Reducing Overall Health Care Costs
                      Through Pharmaceutical and Disease Intervention,
                      The Healthcare Revolution, Central Florida Health Care
                      Coalition (CFHCC)
                      Orlando, FL
   10-04-95           Pharmacy Management Course
                      University of Florida
                      Gainesville, FL
   10-01-95           Applying Reimbursement Coding to Pharmaceutical Care
                      Services
                      New York State Council of Health-System Pharmacists
                      1995 Annual Meeting
                      Newburgh, NY
   09-16-95           Pharmacists Care of Anticoagulant and Cardiovascular
                      Patients
                      Florida Pharmacy Association Continuing Education Series
                      St. Petersburg, FL
   08-26-95           Practical Issues Related to the Conduct of Clinical Trials,
                      Research & Development: Oral Streptogramins In Sinusitis
                      Four Seasons Hotel
                      Chicago, IL
   08-15-95           Expanding Services in the Diabetes Marketplace
                      Orange County Pharmaceutical Association
                      Orlando, FL
   08-07-95           Macrolide Antibiotic Update
                      American College of Clinical Pharmacy
                      1995 Annual Meeting
                      Washington, DC
   08-04-95           Pharmaceutical Care: Nephrology Services, Developing
                      Reimbursement Strategies
                      Florida Society of Health-system Pharmacist
                      1995 Annual Meeting, Stouffer Hotel
                      Orlando, FL



                                                                                 APP00124
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 60 of 74
                                                                     Curriculum Vitae, Page 46
                                                             Daniel E. Buffington, PharmD, MBA
                                                                                        3/14/19
   08-04-95           Justification of Pharmacy Services: Survival for the Future, Panel
                      Discussion
                      Opening Session, Florida Society of Health-system Pharmacist
                      1995 Annual Meeting, Stouffer, Hotel
                      Orlando, FL
   07-25-95           Implementing Pharmaceutical Care
                      Practitioner Panel Tennessee Pharmacist Association 108th
                      Annual Meeting
                      Memphis, TN
   06-06-95           Expanding Pharmaceutical Care in and Era of Declining
                      Resources
                      American Society of Hospital Pharmacists
                      1995 Annual Meeting
                      Philadelphia, PA
   05-21-95           Issues in Infectious Diseases: 1995
                      CE on the SEA, Continuing Education Seminar
                      Ocho Rios, Jamaica
   05-19-95           Antibiotic Update: 1995
                      Florida Nurses Association, Belleview Biltmore
                      Clearwater, FL
   05-16-95           Update on Antifungal Therapy: Primer for Clinical Practice
                      Pinellas County Pharmaceutical Association
                      Pinellas Park, FL
   05-10-95           Steroid Overview for Primary Care Practice
                      Nurse Practitioner Association for Continuing Education
                      1995 Annual Meeting
                      Orlando, FL
   04-18-95           Pharmaceutical Care: Intensive Insulin Therapy
                      Southern Gulf Society of Hospital Pharmacist, Holiday Inn
                      Ft. Myers, FL
   04-08-95           Pharmacotherapeutic Care Plans for Ambulatory Patients
                      Implementation of Community Based Pharmaceutical Care
                      Service
                      Ft. Lauderdale, FL
   04-08-95           Developing a Nephrology Pharmaceutical Care Practice
                      Florida Society of Hospital Pharmacist
                      1995 Annual Meeting
                      Ft. Lauderdale, FL
   04-07-95           Issues and Advances in Pediatrics. Advances in Pediatric
                      Pharmacology: Medications and Drug Delivery Systems
                      Sheraton Sand Key Resort
                      Clearwater Beach, FL
   03-21-95           Reimbursement for Pharmaceutical Care Services
                      Southern Gulf Society of Hospital Pharmacist
                      Lee Memorial Hospital
                      Ft. Myers, FL




                                                                                  APP00125
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 61 of 74
                                                                    Curriculum Vitae, Page 47
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   02-16-95           Early Presumptive Antifungal Therapy
                      Internal Medicine Grand Rounds, University of South Florida
                      College of Medicine
                      Tampa, FL
   02-24-95           Aminoglycoside and Vancomycin Pharmacokinetics: Clinical
                      Application
                      Course# PHA4123/5121, University of Florida, College of
                      Pharmacy
                      Gainesville, FL
   02-25-95           Pediatric Hyperlipidemia: Assessment and Management
                      University of Florida College of Pharmacy
                      Post Graduate PharmD. Program, USF College of Public Health
                      Tampa, FL
   02-04-95           New Approaches to Cancer Therapy: Gene Therapy and
                      Monoclonal Antibodies
                      Florida Pharmacy Association
                      Academy of Pharmacy Practice
                      Clinical Mid-Year Conference
                      Orlando, FL
   01-27-95           Reimbursement Factors in Modern Healthcare
                      Miles 1995 Pharmacy Advisory Board
                      Innisbrook, FL
   01-28-94           Pharmaceutical Care and Reimbursement for Pharmacy
                      Services
                      Miles Pharmacy Advisory Group
                      Tarpon Springs, FL
   12-13-94           Establishing Reimbursement Guidelines for Cognitive Services
                      North Pinellas Pharmacy Association
                      Tarpon Springs, FL
   12-05-94           Issues in Antifungal Therapy
                      American Society of Hospital Pharmacists
                      Exhibitor’s Theater Program
                      29th Midyear Clinical Meeting, Miami Beach Convention
                      Center
                      Miami, FL
   11-19-94           Clinical Aspects of Early Antifungal Therapy in the ICU
                      Cost Effectiveness in the ICU
                      Orlando Hilton
                      Orlando, FL
   11-10-94           Review of Antifungal Therapy
                      Mobile Pharmacy Association, Providence Hospital
                      Mobile, AL
   10-18-94           Diabetes and the Geriatric Patient
                      VA Medical Center
                      Miami, FL




                                                                                 APP00126
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 62 of 74
                                                                    Curriculum Vitae, Page 48
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   10-07-94           Medications and Their Impact on Ototoxicity and Patient
                      Assessment
                      Florida Speech and Hearing Association
                      1994 Annual Meeting
                      Cocoa Beach, FL
   10-06-94           Contribution of Biotechnology to Pharmaceutical Pipelines:
                      Current and Future
                      American College of Clinical Pharmacology, Symposium
                      23rd Annual Meeting
                      Orlando, FL
   08-05-94           Obtaining Reimbursement for Therapeutic Outcomes
                      Monitoring
                      TOM Pharmacist Meeting
                      University of Florida College of Pharmacy
                      Gainesville, FL
   08-04-94           Considerations in the Diagnosis and Treatment of Fungal
                      Infections
                      National Teleconference, American Teleconferencing
                      Tampa, FL
   08-04-94           A Pharmacotherapeutic Care Plan Model: Renal Disease,
                      Pharmacoeconomic Considerations II
                      Florida Society of Health system Pharmacists
                      1995 Annual Meeting
                      Orlando, FL
   08-04-94           Financial Impact of Innovative Pharmaceutical Services
                      Florida Society of Health system Pharmacists
                      Opening General Session: Forces Affecting Health Care in
                      Florida
                      1995 Annual Meeting
                      Orlando, FL
   07-08-94           Reimbursement for Pharmacy Services
                      Arizona Society of Hospital Pharmacists
                      1994 Annual Meeting
                      Tucson, AZ
   06-22-94           Antifungal Therapy: Clinical Software Applications
                      Pharmacy Grand Rounds, Gunnersville Hospital
                      Gunnersville, AL
   06-21-94           Antifungal Therapy: Clinical Software Applications
                      University Hospital Pharmacists
                      Birmingham, AL
   06-20-94           Rational Antifungal Therapy in Hospitalized Patients
                      Grand Rounds, Lakeland Regional Hospital
                      Lakeland, FL
   06-08-94           Pain Management and Non-steroidal Anti-inflammatory Agents
                      Pain Management Symposium, Tampa General Hospital
                      Tampa, FL




                                                                                 APP00127
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 63 of 74
                                                                   Curriculum Vitae, Page 49
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   06-07-94           Maximizing Reimbursement for Pharmaceutical Products and
                      Services
                      American Society of Hospital Pharmacists, Exhibitor’s Theater,
                      51st Annual Meeting
                      Reno, NV
   05-05-94           The Rising Cost of Candida Infections
                      Northwest Alabama Pharmacists Association
                      Florence, AL
   04-08-94           Antifungal Therapy in the Critically Ill
                      American Association of Critical Care Nurses Gulf coast
                      Chapter Spring Meeting
   03-26-94           Reimbursement Guidelines for Pharmacy Services
                      Pharmaceutical Care Forum, CarePoint
                      Folly Beach, SC
   03-06-94           Health Care Reform: Preparing Pharmacy for Change
                      Tennessee Society for Hospital Pharmacist
                      1994 Annual Meeting
                      Nashville, TN
   02-25-94           Patient Education and Pharmaceutical Care
                      1994 Update: Colony Stimulating Factors
                      St. Petersburg, FL
   02-15-94           Opportunities for Pharmacists in Biotechnology
                      West Alabama Society of Hospital Pharmacists
                      Tuscaloosa, AL
   02-10-94           Health care Reform: It's Impact on Pharmacy Practice
                      Society of Hospital Pharmacists
                      Tallahassee, FL
   02-05-94           Patient Monitoring - Software Applications
                      Cytokine Forum Group
                      San Diego, CA
   02-04-94           Developing Reimbursement Guidelines of Pharmaceutical Care
                      Services
                      CarePoint Pharmaceutical Care Conference
                      Atlanta, GA
   01-28-94           Pharmaceutical Care and Reimbursement for Pharmacy
                      Services
                      Miles Pharmacy Advisory Group
                      Tarpon Springs, FL
   01-13-94           Implementing System for Payment
                      An update on OBRA 90
                      The 22nd Annual Pharmacy Law and Management
                      Conference
                      Lake Buena Vista, FL
   12-09-93           New Clinical Software Applications
                      American Society of Hospital Pharmacists
                      1993 Midyear Clinical Meeting
                      Atlanta, GA




                                                                                APP00128
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 64 of 74
                                                                       Curriculum Vitae, Page 50
                                                               Daniel E. Buffington, PharmD, MBA
                                                                                          3/14/19
   12-09-93           Clinical Case Studies: Antifungal Therapy
                      American Society of Hospital Pharmacists
                      1993 Midyear Clinical Meeting
                      Atlanta, GA
   12-08-93           Health Care Reform: It’s Impact on Hospitals and Pharmacy,
                      How Hospital Pharmacy Will Be Affected
                      American Society of Hospital Pharmacists
                      1993 Midyear Clinical Meeting
                      Atlanta, GA
   11-21-93           Biotechnology Pharmaceutical Products: The Pharmacists Role
                      South Dakota Pharmaceutical Association
                      1993 Annual Meeting
                      Sioux Falls, SD
   11-13-93           Implementing a System for Payment
                      University of Florida College of Pharmacy
                      22nd Annual Pharmacy Law and Management Conference,
                      "An Update of OBRA 90"
                      Gainesville, FL
   11-12-93           The Diabetes Marketplace
                      Gulf Coast Pharmaceutical Association
                      Ft. Meyers, FL
   11-07-93           Pharmacoeconomics and Colony Stimulating Factors
                      Georgia Society of Hospital Pharmacists
                      Thomasville, GA
   10-03-93           Reimbursement for Patient Consultation
                      Illinois Pharmacists Association
                      113th Annual Meeting and Exhibition
                      Rockford, IL
   09-26-93           Insulin & Diabetes Update
                      Southeastern Society of Hospital Pharmacists
                      Ft. Lauderdale, FL
   09-14-93           Update on Health Care Reform
                      Eastern Shores Florida Society of Hospital Pharmacists
                      Daytona, FL
   08-22-93           Experiences with Utilization of CPT Coding Reimbursement for
                      Clinical Services: Round Table Forum
                      Florida Society of Hospital Pharmacists
                      1993 Annual Meeting
                      Orlando, FL
   08-19-93           Managing Patients on Biologic Response Modifiers Practical
                      Applications of Biologic Response Modifiers
                      Florida Society of Hospital Pharmacists
                      1993 Midyear Meeting
                      Orlando, FL
   08-14-93           Leadership Skills: Tricks of the Trade
                      Florida A&M Leadership Conference
                      Orlando, FL




                                                                                    APP00129
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 65 of 74
                                                                   Curriculum Vitae, Page 51
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   07-13-93           The Pharmacoeconomics of Antifungal Therapy
                      Vanderbilt University, Department of Pharmacy
                      Nashville, TN
   07-10-93           Pharmaceutical Biotechnology Update
                      ALCO Health Services Corporation
                      1993 Annual Meeting
                      Orlando, FL
   06-24-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Teleconference Pfizer Pharmaceuticals
   06-22-93           Insulin Update
                      Hillsborough County Pharmaceutical Association
                      Tampa, FL
   06-10-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Teleconference Pfizer Pharmaceuticals
                      Tampa, FL
   06-07-93           Amlodipine and Beta Blockers
                      American Society of Hospital Pharmacists
                      1993 Annual Meeting
                      Denver, CO
   05-30-93           Developing Reimbursement Strategies for Clinical Services
                      Florida A&M University
                      Clearwater, FL
   05-25-93           Monitoring Patients on Biologic Response Modifiers
                      National Home Infusion Association/National Association of
                      Retail Druggist
                      1993 Annual Meeting, Rx Expo '93
                      Orlando, FL
   05-21-93           Clinical Pharmacokinetic Software
                      University of Florida, Applied Pharmacokinetics 1993
                      Gainesville, FL
   05-19-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Teleconference Pfizer Pharmaceuticals
                      Tampa, FL
   05-13-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Capital Society of Hospital Pharmacists
                      Tallahassee, FL
   05-07-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Flagler Community Hospital, Department of Pharmacy
                      St. Augustine, FL
   05-07-93           Important Issues in the Selection of IV versus PO Fluconazole
                      St. Vincent's Hospital, Department of Pharmacy
                      Jacksonville, FL
   05-01-93           Drug Research and Development: From the Laboratory to the
                      Drug Store
                      Cystic Fibrosis Family Day, University of South Florida,
                      Department of Pediatrics
                      Tampa, FL




                                                                                APP00130
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 66 of 74
                                                                   Curriculum Vitae, Page 52
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   04-29-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Teleconference Pfizer Pharmaceuticals
                      Tampa, FL
   04-28-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Birmingham Hospital Pharmacists Program
                      Birmingham, AL
   04-27-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Montgomery Regional Hospital Pharmacists, Penach at
                      Rose Hill
                      Montgomery, AL
   04-23-93           Pharmaceutical Biotechnology Update
                      American Association Critical Care Nurses
                      1993 Annual Meeting
                      Clearwater, FL
   04-22-93           Pharmaceutical Biotechnology: Research and Development
                      Anderson Memorial Hospital, Medical Grand Rounds
                      Anderson, SC
   04-07-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Teleconference Pfizer Pharmaceuticals
                      Tampa, FL
   02-24-93           Important Issues in the Selection of IV versus PO Fluconazole
                      Teleconference Pfizer Pharmaceuticals
                      Tampa, FL
   02-18-93           Therapeutic Drug Monitoring: Antibiotics
                      University of Florida, College of Pharmacy
                      Pharmacokinetics Course
                      Gainesville, FL
   12-28-92           JCAHO and Home Health Care
                      CareStat of Colorado, Department of Pharmacy
                      Denver, CO
   12-15-92           Selection of IV versus PO Fluconazole Therapy
                      Teleconference
                      Tampa, FL
   12-13-92           Reimbursement for Clinical Pharmacy Services
                      Florida Pharmaceutical Association
                      Sarasota, FL
   11-21-92           Reimbursement for Clinical Pharmacy Services "Implementing
                      OBRA '90"
                      Twenty-First Annual Pharmacy Law and Management
                      Conference
                      Orlando, FL
   11-20-92           Pharmacy Practice in the 1990's
                      Seminole Heights Elementary School, Great American Teach-In
                      Tampa, FL




                                                                                APP00131
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 67 of 74
                                                                     Curriculum Vitae, Page 53
                                                             Daniel E. Buffington, PharmD, MBA
                                                                                        3/14/19
   10-24-92           New Medications and Absorption Routes - How They Can
                      Interact
                      Florida Nurses Association
                      Third Annual Pharmacology Update
                      Tampa, FL
   10-14-92           Drug Utilization Review and Outcomes Management
                      Georgia Shared Services, Fall Forum 1992
                      Callaway, GA
   10-07-92           Pharmacological Approach to the Treatment of Pressure Ulcers
                      Pressure Ulcers - Prevention, Assessment, Treatment and
                      Infection Control
                      Sand Key Beach, FL
   09-30-92           Review of Antifungal Therapy
                      Pfizer Pharmaceuticals, Southeastern Regional Sales Division
                      Regional Sales Meeting
                      Tampa, FL
   09-15-92           Advances in Oral Antibiotics
                      Augusta Pharmaceutical Association
                      Augusta, GA
   09-06-92           Biotechnology and Immunology
                      Puerto Rico Pharmaceutical Association
                      San Juan, Puerto Rico
   08-14-92           Biotechnology and Drug Development
                      Pharmacy Grand Rounds
                      HCA Community Hospital
                      New Port Richey, FL
   08-13-92           Review of Amphotericin B and Antifungal Therapy
                      Roche Professional Services Division
                      Home Health Pharmacy Services
                      Tampa, FL
   07-27-92           Advances in Biotechnology and Drug Development
                      Pharmacy Grand Rounds, St. Joseph's Hospital
                      Tampa, FL
   07-18-92           Application of Biotechnology in Medicine
                      Florida Pharmaceutical Association, Annual Meeting 1992,
                      Boca Raton, FL
   07-14-92           Advances in Hospital Pharmacy Practice
                      Pharmaceutical Training Seminar, Miles, Inc.
                      Orlando, FL
   05-20-92           Health Care Reform: Impact on Pharmacy Services
                      Eastern Shores Society of Hospital Pharmacists
                      Daytona Beach, FL
   05-15-92           All Americas Health care Conference
                      AIDS Update, Moderator
                      Tampa, FL
   04-16-92           Antimicrobial Testing and Resistance
                      Memorial Hospital (AMI)
                      Tampa, FL



                                                                                  APP00132
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 68 of 74
                                                                    Curriculum Vitae, Page 54
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
   04-14-92           Clinical Pharmacology Review or Sertraline
                      Hillsborough County Pharmaceutical Association
                      Tampa, FL
   04-02-92           Monoclonal Antibodies and Antibiotic Selection
                      Pinellas County Hospital Pharmacists
                      Clearwater, FL
   03-25-92           Monoclonal Antibodies: Clinical Applications
                      Health care Forum, Regional Hospital Consortium
                      Miami, FL
   03-11-92           Biotechnology in Retail Pharmacy
                      Pasco/Hernando County Pharmaceutical Association
                      New Port Richey, FL
   03-05-92           Introduction to Use and Handling of Biotechnology Agents
                      Ohio Society of Hospital Pharmacists, "Pharmacy Technician
                      Program"
                      1992 Annual Meeting
                      Dayton, OH
   02-27-92           Introduction to Clinical Pharmacology Principles
                      University of South Florida, Internal Medicine Noon Conference
                      Tampa, FL
   02-05-92           Therapeutic Drug Monitoring in Psychiatry
                      University of South Florida, Psychiatry Residence Conference
                      Tampa, FL
   01-15-92           Analysis of Antibiotic Selection and Treatment on the Clinical
                      Outcome of Monoclonal Anti-Endotoxin Therapy
                      Merck Research Laboratories
                      Rahway, NJ
   12-10-91           Profile of the Clinical Pharmacokinetic Software Marketplace
                      Syva International, Marketing Division
                      Tampa, FL
   12-05-91           Selecting Clinical Pharmacokinetic Software
                      American Society of Hospital Pharmacists
                      1991 Midyear Clinical Meeting
                      New Orleans, LA
   12-01-91           Clinical Applications for Colony Stimulating Factors
                      Long Island Hospital Pharmacy Directors Meeting
                      Long Island, NY
   09-29-91           Clinical Documentation: Important or Impractical?
                      Indian River Pharmacy Association
                      Vero Beach, FL
   08-10-91           Colony Stimulating Factors: From Laboratory to Clinical
                      Applications
                      Southern Gulf Society of Hospital Pharmacist
                      Ft. Myers, FL
   08-08-91           Medical Legal Issues in Pharmacy Practice
                      Moderator Current Issues in Pharmacy Practice
                      Lake Buena Vista, FL




                                                                                 APP00133
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 69 of 74
                                                                   Curriculum Vitae, Page 55
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
   06-07-91           Colony Stimulating Factors: Clinical Applications
                      Southeastern Society of Hospital Pharmacists
                      North Broward Medical Center
                      Ft. Lauderdale, FL
   05-16-91           Colony Stimulating Factors: From Laboratory to Clinical
                      Applications
                      Polk County Pharmacy Association
                      Lakeland, FL
   04-26-91           Evaluation of Clinical Services: Outcomes Management
                      Moses H. Cone Hospital, Pharmacy Grand Rounds
                      Greensboro, NC
   04-06-91           Clinical Impact of Nutrition Support in Home Health care
                      Roche Professional Services, Clinical Training Program
                      Tampa, FL
   03-15-91           Therapeutic Drug Monitoring: Applications in Home Health care
                      Dun & Bradstreet Corporation
                      Tampa, FL
   01-26-91           Pharmacology Concerns for the Audiologist
                      Florida Association of Speech, Hearing, and Audiology
                      (FLASHA) Winter Conference
                      Gainesville, FL
   01-91              Drug-Induced Ototoxicity
                      Florida Language Speech and Hearing Association
                      1991 Winter Meeting
                      Cocoa Beach, FL
   11-90              Clinical Outcomes Management
                      Southwest Florida Society of Hospital Pharmacists
                      1990 Annual Meeting
                      St. Petersburg, FL
   08-90              Clinical Pharmacokinetics: Software Review
                      Florida Society of Hospital Pharmacists
                      24th Annual Meeting
                      Orlando, FL
   06-90              Outcomes Management
                      Southwest Central Louisiana Society of Hospital Pharmacists
                      Baton Rouge, LA
   05-90              Anti-infective Therapy in the Immunocompromised Patient
                      Orlando Pharmacy Symposium '90, Co-Chairman
                      Orlando, FL
   10-89              Review of Clinical Pharmacokinetic Software
                      California Society of Hospital Pharmacists Seminar
                      1989 Meeting
                      Los Angeles, CA
   10-89              Evaluation of Commercially Available Pharmacokinetic
                      Software Systems
                      Georgia Society of Hospital Pharmacists Midyear Meeting
                      Athens, GA




                                                                                APP00134
   Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 70 of 74
                                                                            Curriculum Vitae, Page 56
                                                                    Daniel E. Buffington, PharmD, MBA
                                                                                               3/14/19
       10-89                  Bayesian Pharmacokinetics
                              Pharmacy Grand Rounds, H. Lee Moffitt Cancer Center
                              Tampa, FL
       02-89                  Clinical Pharmacokinetics Software Systems
                              Pharmacy Grand Rounds, H. Lee Moffitt Cancer Center
                              Tampa, FL
       04-88                  Design and Implementation of a Computerized
                              Pharmacokinetic Patient Tracking System
                              Southeastern Residents Conference
                              Athens, GA
       10-87                  Geriatric Pharmacology: Therapeutic Considerations
                              Emory University Hospital, Pharmacy Grand Rounds
                              Atlanta, GA
       11-86                  Aminoglycoside Dosing Adjustments in Renal Failure
                              Emory University Hospital, Clinical Pharmacy Department
                              Atlanta, GA
       08-86                  Vaccinating the Elderly
                              Veteran's Administration Hospital, Medical Staff
                              Atlanta, GA
       06-86                  Pneumocystis carinii Pneumonia in AIDS Patients: Current
                              Treatments and Investigational Agents
                              Dekalb General Hospital, Clinical Pharmacy Department
                              Atlanta, GA
       11-85                  The Pharmacological Interactions of Lithium Carbonate
                              Georgia Mental Health Institute, Medical Staff Conference
                              Atlanta, GA
       11-85                  Clinical Case Study: Organic Personality Syndrome
                              Georgia Mental Health Institute, Medical Staff Conference
                              Atlanta, GA


TELEVISION / RADIO / MEDIA:

         05-01-13              Transitional Care CPT Codes May Include Pharmacists’ Services
                               Pharmacy News
                               Kate Traynor
         09-11-12              Connecting Health: Medication Therapy Management
                               Medical Update Show
                               Jacksonville, FL
         01-14-10              Antidepressants Can Lead to Weight Gain
                               St. Petersburg Times
                               Irene Maher
         10-09                 Current Concepts in Pharmacy Management: Medicare Part D
                               Interview
                               David’s Production, Inc.
         07-09-09              United Stated Health Care Reform 2009
                               Drive Time with Bill Bunkley, WTBN
                               William Bunkley




                                                                                         APP00135
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 71 of 74
                                                                    Curriculum Vitae, Page 57
                                                            Daniel E. Buffington, PharmD, MBA
                                                                                       3/14/19
    07-09             Viagra – Video Taped Interview
                      Posted on website
    06-24-09          Increased abuse of synthetic medications
                      BBC World News: World Service
                      George Arney
    08-18-08          Opiate Toxicity
                      Dr. G Medical Examiner Show
                      Discovery Health
    10 – 07           Front-line Practitioners Offer Keys To Their Success
                      Pharmacy Today
                      Page 36
    07-21-07          Tampabay.com Know it now
                      An Hour of Expert Witness Time, $4,000
                      Interview with Scott Barancikn
    06-01-06          Pharmacist Current Procedural Terminology Codes and
                      Medication Therapy Management
                      American Journal of Health-System Pharmacists
                      Volume 63, Page 1008 & 1010
    05-09-06          Medicare Part D: The Facts about the May 15th Deadline for
                      Signing up
                      Drive Time, WTBM AM 570/910, News Radio
    04-12-06          Medicare Part D: Selecting the Plan That Meets Your Needs
                      Drive Time, WTBM AM 570/910, News Radio
    09-07-05          Linda Hurtado, Channel 28
    07-19-05          Medication Importation and Risk of Fatal Toxicities
                      Dr. G Medical Examiner (Jan C. Garavaglia, MD)
                      Discovery Health Channel
    07-13-05          Post Partum Depression
                      Channel 13, WTVT/FOX, Kathy Fountain Show,
                      Tampa, FL
    05-01-05          Distinguished Achievement Award in
                      Clinical/Pharmacotherapeutic Practice
                      APhA – APPM awardees to be recognized APhA2005
                      Annual Meeting News
    01-25-05          Jeff Fisher (WFLA-AM) Interview
                      Tampa, FL
    02-24-04          Violence In ‘Passion’ Necessary, Viewers Say
                      The Tampa Tribune, Metro, Philip Morgan
    02-01-04          APhA Member Goes to Bat for Pharmacy
                      Pharmacy Today, Volume 10, Number 2
    12-03             People Talk - Daniel E. Buffington, PharmD, MBA a Member of The
                      X12 Panel
                      Computer Talk, Volume 23, Number 6, November/December
                      2003, Page 51




                                                                                 APP00136
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 72 of 74
                                                                   Curriculum Vitae, Page 58
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
    06-03             What You Can Do: Tips for Telling Your Story
                      ASHP Action Line, Special Edition, The American Society of
                      Health-System Pharmacists, Monthly New Bulletin, Volume 33,
                      Number 3
    01-03             Beyond dispensing and drug therapy management: Pharmacist
                      creates a medical specialty practice model
                      APHA Pharmacy Today, Volume 9, Number 1, January 2003,
                      Pages 14-15, 18
    01-10-02          Experts: Safe overall, drug demands caution
                      St. Petersburg Times, Newspaper
    06-20-01          Oxycontin
                      Channel 62, WVEA-TV (Entravision), Evening News,
                      Tampa, FL
    10-06-00          Drug Pricing
                      Channel 8, WFLA, Evening News,
                      Tampa, FL
    Summer 2000       Innovative Pharmacology Practice Decreases Healthcare Costs
                      Health & Medical Feeling Good, Summer 2000, Page 27-28
    02-09-98          Golf Max
                      CBS Channel 10, WTSP, Evening News,
                      Tampa, FL
    01-30-98          Cleaning Out Your Medicine Cabinet
                      Channel 8, WFLA, Evening News,
                      Tampa, FL
    10-13-97          Nutritional Supplements: Trends in Alternatives to Prescription
                      Medications
                      Channel 10, WTSP/ACB, Evening News,
                      Tampa, FL
    06-30-97          Non-prescription Products for Relief of Alcohol Related Hangovers
                      Channel 10, WTSP/ACB, Evening News,
                      Tampa, FL
    06-18-97          Caffeine Containing Soft Drinks and their Impact on Your Health
                      Channel 8 WFLA, NBC Evening News,
                      Tampa, FL
    04-28-97          Understanding Prescription Medication Pricing
                      Channel 10, WTSP/ABC News,
                      Tampa, FL
    02-25-97          Oral Contraceptives: Morning After Pills?
                      Channel 8, WFLA, NBC Evening News,
                      Tampa, FL
    01-28-97          Breast Pill
                      Channel 10, WTSP News,
                      Tampa, FL
    11-28-96          Diabetes: Understanding New Drug Therapies
                      Channel 28, WFTS/ABC, Evening News
                      Tampa, FL




                                                                                APP00137
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 73 of 74
                                                                   Curriculum Vitae, Page 59
                                                           Daniel E. Buffington, PharmD, MBA
                                                                                      3/14/19
    11-11-96          Medications which may cause weight gain
                      Channel 8, WFLA, NBC Evening News,
                      Tampa, FL
    11-05-96          Nutritional Supplements for Sports & Fitness: Helpful or Harmful
                      Channel 28, WFTS/ABC, Evening News,
                      Tampa, FL
    09-23-96          HIV Treatment Update: Salk/Remune Vaccine
                      Channel 13, WTVT/FOX, Good Morning Tampa Bay,
                      Tampa, FL
    09-13-96          Dr. On Call, What is Remune?
                      Channel 13,
                      Tampa, FL
    09-09-96          New Experimental Vaccine Therapy for HIV
                      Channel 8, WFLA/NBC, Evening News,
                      Tampa, FL
    1996              Clinical Pharmacology Services – Medication Consulting &
                      Clinical Research
                      Feeling Good, Premiere Issue 1996, Page 39
    08-29-96          Developing New Treatments for HIV & AIDS Infection
                      Channel 8, WFLA, NBC Evening News,
                      Tampa, FL
    02-07-96          Smoking Cessation: Using Injectable Medications
                      Channel 8, WFLA/NBC, Evening News,
                      Tampa, FL
    11-07-95          Analgesics
                      Channel 13,
                      Tampa, FL
    10-10-95          Medications in the Treatment of Obesity
                      Channel 13 WTVT, Evening News,
                      Tampa, FL
    09-14-95          Non-approved use of prescription medications: Misoprostol and
                      Methotrexate
                      Channel 13, WTVT, FOX, Evening News,
                      Tampa, FL
    08-24-95          Medications in the Elderly: United States General Accounting
                      Office 1995 Report
                      Channel 13, WTVT, FOX, Good Morning Tampa Bay,
                      Tampa, FL
    08-23-95          GATT Treaty and it’s Impact on Pharmaceutical Patents and
                      Pricing
                      National Public Radio (NPR), WUSF 90 FM,
                      Tampa, FL
    07-27-95          Prescription to over-the-counter antacid preparations
                      Channel 13, WTVT/FOX, Good Morning Tampa Bay,
                      Tampa, FL




                                                                                APP00138
Case 3:21-cv-00176-RFB-CLB Document 108-8 Filed 06/24/21 Page 74 of 74
                                                                  Curriculum Vitae, Page 60
                                                          Daniel E. Buffington, PharmD, MBA
                                                                                     3/14/19
    06-13-95          Diet Pills and Weight Loss
                      Channel 13, WTVT/CBS, Evening News
                      Tampa, FL,
    02-22-95          Overmedication in The Elderly
                      Channel 8, WFLA/NBC News, Evening News,
                      Tampa, FL
    11-01-94          Awards and Installation Banquet, FSHP Forerunner Award
                      The Florida Journal of Hospital Pharmacy, Volume 14 Number 5,
    05-19-94          Medical Charity Concert - Band Side FX
                      Channel 8, WFLA, NBC, Evening News,
                      Tampa, FL
    05-04-94          Antibiotic Resistance
                      Channel 8, WFLA, NBC, Evening News,
                      Tampa, FL
    04-13-94          Toxic Effects of Tobacco and Solvents Used in the Production of
                      Cigarettes
                      Channel 10, WTSP, ABC, Evening News,
                      Tampa, FL
    02-15-94          Health Tips: Medication Awareness and Counseling
                      Channel 8, WFLA, NBC, Evening News,
                      Tampa, FL
    06-30-93          Cow’s Head Pills: Asian Herbal Medications
                      Channel 13, WTVT, CBS, Morning News,
                      Tampa, FL
    03-25-93          New Medical Uses for Aspirin
                      Channel 8, WFLA, NBC, Morning News
                      Tampa, FL




                                                                               APP00139
